Filed Pursuant to Rule 424(b)(1) Registration No. 333-182302 560,000 Units each consisting ofone share of common stock, one Class A Warrant and one Class B Warrant This is our initial public offering. We are offering, on a firm commitment basis, 560,000 units, each unit consisting of one share of our common stock, one Class A warrant and one Class B warrant. Each Class A warrant entitles its holder to purchase one share of our common stock at an exercise price equal to 150% of the initial unit offering price. Each Class B warrant entitles its holder to purchase one share of our common stock at an exercise price equal to 200% of the initial unit offering price. The Class A and Class B warrants are exercisable at any time after they become separately tradeable on November 26, 2012 until their expiration date, five years after the date of this prospectus. Commencing six months after the date of this offering, we may redeem some or all of the Class A warrants at a price of $0.05 per warrant after the closing bid price of our common stock, as reported on the principal market on which our stock trades, has been at or above 200% of the unit offering price for five consecutive trading days, by giving the holders not less than 30 days notice. Commencing six months after the date of this offering, we may redeem some or all of the Class B warrants at a price of $0.05 per warrant after we report, for any four consecutive fiscal quarters, a total of $8 million of income before income taxes, as defined under U.S. GAAP, by giving the holders not less than 30 days notice. The initial public offering price of the units will be $5.00 per unit. Initially, only the units will trade. The common stock and the warrants will begin trading separately on November 26, 2012. Once separate trading in the common stock and warrants begins, trading in the units will cease, and the units will be delisted. The units, common stock, Class A warrants and Class B warrants have been accepted for trading on the Nasdaq Capital Market under the symbols MEILU, MEIL, MEILW and MEILZ, respectively. We are an emerging growth company under the federal securities laws and will be subject to reduced public company reporting requirements. Investing in our common stock involves a high degree of risk. See Risk Factors beginning on page 7 for a discussion of information that should be considered in connection with an investment in our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the disclosures in this prospectus. Any representation to the contrary is a criminal offense. Per Unit Total Public offering price $5.00 $2,800,000 Underwriting discount $0.45 $252,000 Proceeds to us, before expenses $4.55 $2,548,000 We have also agreed to pay Paulson Investment Company, Inc., the representative of the underwriters of this offering, a non-accountable expense allowance equal to 3% of the total initial public offering price for the units sold pursuant to this prospectus and issue to Paulson warrants to purchase a total of 56,000 units, identical to the units offered by this prospectus, having an exercise price per unit equal to 120% of the initial unit public offering price. We have also granted to Paulson a 45-day option to purchase up to an additional 84,000 units to cover overallotments. The underwriters expect to deliver the units on or about October 30, 2012. Paulson Investment Company, Inc.Barrett & Company The date of this prospectus is October 12, 2012. Our Sombra plant at commencement of retrofit Our Denami 3000 processors All references in this Prospectus to Methes, we, us, or our refer to Methes Energies International Ltd. and its wholly owned subsidiaries Methes Energies Canada Inc. and Methes Energies USA Ltd. unless the context otherwise indicates. We have rights to the trademarks Methes Energies and Design, Methes, The Biodiesel Company and Denami . You may rely on the information contained in this prospectus. We have not authorized anyone to provide information different from that contained in this prospectus. Neither the delivery of this prospectus nor sale of the units means that information contained in this prospectus is correct after the date of this prospectus. This prospectus is not an offer to sell or solicitation of an offer to buy our units in any circumstances under which the offer or solicitation is unlawful. Table of Contents Page Prospectus Summary 1 Risk Factors 7 Special Note Regarding Forward-Looking Statements 17 Use of Proceeds 18 Dividend Policy 19 Capitalization 20 Dilution 21 Managements Discussion and Analysis of Financial Condition and Results of Operations 22 Business 37 Management 51 Principal Stockholders 58 Certain Relationships and Related Party Transactions 59 Description of Securities 60 Shares Eligible for Future Sale 64 Underwriting 65 Legal Matters 68 Experts 68 Where You Can Find More Information 69 Index to Financial Statements F-1 i PROSPECTUS SUMMARY This summary provides a brief overview of key aspects of the offering. However, it is a summary and may not contain all of the information that is important to you. For a more complete understanding of this offering, we encourage you to read the entire prospectus, including our financial statements and the notes to those statements. All share information in this prospectus has been retroactively adjusted to reflect the reverse stock split of one share for each 3.835 outstanding shares of common stock effected on June 11, 2012. All references to dollars are to U.S. dollars unless otherwise indicated. Methes Energies International Ltd. Overview We are a renewable energy company that offers an array of products and services to a network of biodiesel fuel producers. We also market and sell in the U.S. and Canada biodiesel fuel produced at our small-scale production and demonstration facility in Mississauga, Ontario, Canada, and have recently commissioned and are scaling-up biodiesel production at our new facility in Sombra, Ontario, Canada. In fiscal 2011, our largest source of revenue was from the sale of biodiesel fuel produced by others. Among other services, we sell feedstock to our network of biodiesel producers, sell their output in the U.S. and Canada, provide them with proprietary software used to operate and control their processors, remotely monitor the quality and characteristics of their output, upgrade and repair their processors, and advise them on adjusting their processes to use varying feedstock and improve their output. Through the accumulation of production data from our network, we are equipped to provide consulting services to network members and other producers for operating their facilities, maintaining optimum production and solving production problems. In addition, we provide assistance to network members and others in production site selection, site development, installation of equipment and commissioning of processors. For our network services and the license of our operating and communications software, we receive a royalty from network members based on gallons of biodiesel produced. Network members currently produce biodiesel through use of Denami 600 processors purchased from us, which have a maximum rated capacity of 1.3 million gallons per year, or mgy, of biodiesel, and starting in 2012 may purchase one of our new Denami 3000 processors designed to produce up to 6.5 mgy of biodiesel. We market Denami processors designed to meet the needs of 2 to 20 mgy biodiesel producers. We believe that small and medium-scale producers will be the fastest growing segment of the biodiesel market. Our processors are flexible and can use a variety of virgin vegetable oils, used vegetable oil and rendered animal fat feedstock, allowing operators to take advantage of feedstock buying opportunities. Our Denami processors operate automatically in a continuous flow mode and can be rapidly fine-tuned to adjust to feedstock and production variables. In addition to low production and labor costs, our processors minimize electrical use and utilize water only in closed loop components. The absence of waste water discharge has facilitated obtaining environmental permits for our facilities and those of our customers. We expect to achieve economies of scale for our network members by bulk purchasing feedstock, methanol, catalyst and other biodiesel related products and negotiating more favorable sales prices through the sale of larger quantities of biodiesel and glycerin for these members. Achieving our growth plan will enable us to spread fixed overhead costs over a larger revenue base. In May 2012, we completed construction and installation of two of our new intermediate-scale Denami 3000 processors at our Sombra facility. Our Denami 3000 processors at the Sombra plant have been favorably tested during full-scale operation for a few days in July 2012 and received United States EPA approval on October 4, 2012. We expect to begin full-scale commercial operation of the Sombra plant in October 2012. Growth Plan We plan to expand our business by (i) further developing a computer-linked, North American network of small- and medium-scale independent biodiesel producers, (ii) adding to our production 1 capacity at our Sombra location, (iii) marketing and selling our Denami processors in Europe, Asia and South America, and (iv) expanding our consulting services. Specific steps contemplated by our growth plan include:  Expand our biodiesel production network . We believe that our existing small network can be expanded. We already consult with entrepreneurs, existing producers and other businesses seeking to enter into small- and intermediate-scale biodiesel production. We expect most new members of our network will be purchasers of our Denami processors, but certain network services will be available to other small and intermediate producers.  Increase production capacity . Our Sombra facility is expected to begin full-scale operation, at or near its rated capacity of 13 mgy, in October 2012. Depending upon the availability of financing, we plan to further increase production capacity at our Sombra facility by another 13 mgy by May 2014.  Increase marketing and sales of Denami processors . We plan to begin selling our new 6.5 mgy Denami 3000 processors to potential members of our North American network as well as to other purchasers outside the areas served by our network. We also plan to offer our processors in Europe, Asia and South America. We believe there is demand for small and intermediate biodiesel processors in these regions that we have been unable to exploit because of our small size, limited resources and small marketing staff. We did not sell any Denami processors to third parties in 2011.  Expand consulting services . We plan to offer consulting services to other biodiesel producers in North America, providing them with solutions to production process, quality, sourcing and marketing problems. We also expect to offer additional turnkey services to those considering entry into the biodiesel industry, including assistance in finding suitable production sites, setting up production facilities, obtaining required zoning approval and environmental permits, and installing production equipment. We believe that our strong research and development background and our experience in providing these services gives us a clear advantage in offering these consulting services. Competitive Advantages We believe we have a number of competitive advantages that will contribute to our ability to achieve our growth plan:  Experience in operating a biodiesel producers network . We have operated an interconnected computer-linked network of biodiesel producers since 2010 and have the background, knowledge and skills to assist network members in acquiring feedstock, marketing and selling their biodiesel output, refining and improving production processes, and resolving production difficulties. At present, our network consists of four production facilities, two of which are owned by us. Data collected from an expanded network of members will enhance our biodiesel trading and consulting services.  Multiple revenue streams. We derive revenue from sales of biodiesel; royalties; consulting services; feedstock, methanol and catalyst sales; and equipment sales. These diverse revenue sources and the synergies among the different parts of our business reduce the seasonality of our business and our dependence on any one market.  Sophisticated proprietary technology . Our processors are controlled by proprietary and encrypted software developed by us which provides real-time information to the operators and our Canadian operating headquarters, and permits remote monitoring and control of our members processors.  Products designed for small and intermediate-scale producers . Our Denami 600 and Denami 3000 processors are specifically designed to meet the needs of 2 to 20 mgy producers, and require a relatively small capital investment and less time to build a production facility. Production is scalable as additional units can then be added with relative ease to increase capacity. Expanding production through individual units also provides more flexibility in 2 processing different feedstocks, as the production process can be grouped by type of feedstocks or by feedstock from a particular source.  Superior quality assurance processes. We regularly receive samples of biodiesel output from network members so we can provide the highest level of quality assurance to our customers. In addition, we continuously monitor production processes for network members. These quality assurance processes enable us to assure compliance with applicable industry purity standards and offer consistent product quality.  Superior product design. Our Denami processors are engineered to offer the following advantages:  Adaptability to multiple feedstocks . Unlike most equipment now in production, our Denami processors can use a variety of feedstocks, including soy oil, canola oil, used vegetable oil, used cooking oil, pork lard and beef tallow, to produce high-quality biodiesel which enables us and our network members to purchase in the market whatever feedstock is then most economical.  Modular component design . As the biodiesel industry matures, the regulatory standards will continue to evolve, which will likely require modifications to current production processes and upgrades to existing equipment. The modular design of the Denami 600 and Denami 3000 allows components to be removed, repaired or replaced without replacing the entire unit, thus permitting upgrades to components of the process to be made in a cost-effective manner.  Small footprint and short build time . Our Denami processors are compact and can be installed in a footprint as small as 11 feet wide by 16 feet long and 16 feet high, and can be manufactured in as little as 16 weeks unlike many other processors which require more than seven months to build. Challenges, Risks and Limitations Our ability to utilize our competitive advantages in order to strengthen and expand our business and achieve our growth plan is subject to a number of risks and uncertainties more fully discussed under Risk Factors in this Prospectus. At May 31, 2012, we had negative working capital of $1,947,002 and, after giving effect to the net proceeds from this offering and the issuance of 33,898 shares of common stock subsequent to May 31, 2012 for $260,000, our working capital at May 31, 2012 would have been only $596,998 on a pro forma as adjusted basis. This limited working capital may make accomplishment of our growth plan difficult. In assessing the likelihood of our future success, investors in this offering should note our history of losses and the likelihood of our operating profitably in the future. Further, historically, we have relied on a few major customers to purchase our biodiesel. While we believe there are bidders for biodiesel on the spot market, this may not always prove to be the case. In addition, shortages of feedstock or increases in feedstock costs in the future could reduce our profitability. Corporate Information Methes was organized as Global Biodiesel Ltd. on June 27, 2007 under the laws of the state of Nevada. On September 5, 2007, Methes purchased all the outstanding shares of Methes Energies Inc., now known as Methes Energies Canada Inc. (Methes Canada), an Ontario (Canada) corporation incorporated in December 2004, in exchange for 1,303,780 shares of its common stock, plus an additional 181,225 shares issued to retire debt of that corporation. On October 11, 2007, Global Biodiesel Ltd. changed its name to Methes Energies International Ltd. Our principal executive office is located at 3651 Lindell Road, Suite D-272, Las Vegas, Nevada, 89103 and our telephone number is (702) 932-9964. Our web address is www.methes.com. None of the information on our website is part of this prospectus. 3 The Offering Securities Offered 560,000 units, each unit consisting of one share of common stock, one Class A redeemable common stock purchase warrant and one Class B redeemable common stock purchase warrant. Initially, only the units will trade. The common stock and the warrants included in the units will not trade separately until the 30th calendar day following the commencement of trading or the first trading day thereafter if the 30th day is a weekend or holiday. Once separate trading in the common stock and warrants commences, the units will cease trading and will be delisted. Shares of common stock to be outstanding after this offering 6,553,169 Warrants: Number of Class A warrants to be outstanding after this offering 560,000 Number of Class B warrants to be outstanding after this offering 560,000 Exercise terms of Class A and Class B Warrants Each Class A warrant entitles its holder to purchase one share of our common stock at an exercise price equal to 150% of the initial unit offering price. Each Class B warrant entitles its holder to purchase one share of our common stock at an exercise price equal to 200% of the initial unit offering price. The Class A and Class B warrants are exercisable at any time after they become separately tradable. Expiration date of Class A and Class B Warrants October 12, 2017 Redemption of Class A and Class B Warrants We may redeem all of the warrants, or some of the warrants on a pro rata basis, commencing six months after this offering at a price of $0.05 per warrant, on 30 days notice to the holders. However, we may redeem the Class A warrants only if the closing bid price of our common stock, as reported on the principal market on which our stock trades, has been at or above 200% of the initial unit offering price for five consecutive trading days, and redeem the Class B warrants only after we report, for any four consecutive fiscal quarters, a total of $8 million of income before income taxes, as defined under U.S. GAAP. Nasdaq Capital Market symbols: Units MEILU Common Stock MEIL Class A Warrants MEILW Class B Warrants MEILZ 4 Risk Factors Investing in our securities involves a high degree of risk. As an investor, you should be able to bear the loss of your entire investment. You should carefully consider the information set forth in the Risk Factors section beginning on page7 of this prospectus in evaluating an investment in our securities. Use of Proceeds We will use approximately $1.5 million of the net proceeds of the offering to purchase additional production and storage equipment and to upgrade rail tracks at our Sombra plant, $300,000 for marketing and sales to expand our network and sell processors to new and existing network members and others, and the balance for working capital and general corporate purposes. Unless otherwise stated, the information contained in this prospectus assumes no exercise of:  outstanding warrants to purchase 91,264 shares of common stock exercisable at $7.67 per share;  any of the Class A and Class B warrants;  the over-allotment option granted to the representative to purchase up to an additional 84,000 units;  the warrant to purchase 56,000 units granted to the representative in connection with this offering; and  outstanding options to purchase 383,310 shares of common stock granted under the 2008 Amended and Restated Directors, Officers and Employees Stock Option Plan, of which 299,869 are exercisable at $3.84 per share and 83,441 are exercisable at $7.67 per share. 5 SUMMARY FINANCIAL DATA Statement of Operations Data: Years Ended November 30, Six months endedMay 31 and May 31, 2009 2010 2011 2011 2012 Revenue $ 887,524 $ 5,712,899 $ 11,785,853 $ 3,781,881 $ 5,064,400 Gross Profit 121,165 1,046,639 1,665,283 799,779 626,348 Operating Expenses 1,320,339 2,043,227 2,436,615 1,153,833 1,807,435 Net Loss $ (1,205,762 ) $ (1,014,533 ) $ (810,950 ) $ (372,934 ) $ (1,212,535 ) Balance Sheet Data: Pro forma as adjusted information gives effect to the following: (i) the issuance of 33,898 shares of common stock subsequent to May 31, 2012 for $260,000 to complete a $1,985,050 private placement; and (ii) the issuance of 560,000 shares and the receipt of approximately $2,284,000 of net proceeds from this offering. At May 31, 2012 Actual Pro forma,as adjusted Cash and cash equivalents $ 510,352 $ 3,054,352 Working capital (deficiency) $ (1,947,002 ) $ 596,998 Total assets $ 9,588,153 $ 12,132,153 Total liabilities $ 3,623,180 $ 3,623,180 Stockholders equity $ 5,964,973 $ 8,508,973 6 RISK FACTORS You should carefully consider the risks described below before making an investment decision. For the reasons below and elsewhere in this Prospectus, investing in our units involves a high degree of risk. If any of the events described below actually occur, our business, financial condition or results of operation could be harmed, which could cause the value of your shares to decline and you to lose all or part of your investment. Risks Related to Our Operations and Market Shortages of feedstock or increases in the cost of feedstock will reduce our profitability. To produce biodiesel we must purchase significant amounts of feedstock. In the past, for our Mississauga plant, we have purchased this feedstock on the spot market and have not entered into fixed price or formula priced contracts with sources of supply. There is risk that adequate supplies of feedstock may not be available to us at affordable costs, particularly for the larger quantities that will be required at our Sombra plant. Increased demand for virgin vegetable oil, used vegetable oil or rendered animal fat either for feedstock or for other uses may increase spot market prices and reduce our ability to enter into supply contracts at prices which will allow us to remain competitive. The drought in the Midwestern United States has increased the cost of corn and soybeans and may increase the cost of certain biodiesel feedstocks in the future, including vegetable oil and animal fat. The impact of the drought on the prices of our feedstocks is uncertain, but the drought may increase the prices of some or all of our feedstocks as the market adjusts to higher corn and soybean prices. The availability and price of this feedstock will significantly affect our gross margins. A significant reduction in the quantity of available feedstock or an increase in the prices of feedstock could result in increased costs and adversely affect our cash flow and results of operations. We have installed a larger version of our Denami processor at our Sombra plant, the performance of which has been assessed during only a few days of full-scale operation. We have installed a larger version of our Denami processor, the Denami 3000, at the Sombra plant. Although the Denami 3000 is based on the same technology as the Denami 600, the Denami 3000 is much larger and operates at a faster flow rate. The larger Denami 3000 has been favorably tested during full scale operation for only a few days and we could still experience unexpected problems during sustained operations that might make it difficult to produce quality biodiesel. Potential problems with the Denami 3000 could increase costs and delay the start of full-scale production, and could adversely affect our ability to sell our Denami processors, and adversely affect our revenues and results of operations. Our operating costs at our Sombra plant could be higher than we expect . In addition to general market fluctuations and economic conditions, we could experience significant operating cost increases as a result of the failure of our Sombra plant to operate as efficiently as we expect. Other factors, many of which are beyond our control, which may also increase our costs include:  Higher feedstock prices because of an inadequate supply of or greater demand by others for feedstock;  Higher labor costs;  Higher costs for electricity and natural gas due to market conditions; and  Higher transportation costs because of greater demands on truck and rail transportation services. Our management team has little or no experience in the operation of a biodiesel facility the size of our Sombra plant, which increases the risk that we will be unable to manage and operate it successfully. We are highly dependent on our management team to operate our Sombra plant. Our management team has substantial business experience and four years experience operating our Mississauga plant, but has little or no experience in building and operating a biodiesel production 7 plant of the size of our new Sombra facility. Although the construction of that facility is now complete, it may not have been properly designed or constructed. Although we expect to hire additional personnel and enter into agreements with contractors and consultants to assist us in our operations at Sombra, there is no assurance that we will be able to hire employees or enter into agreements satisfactory to us. If our management team is unable or finds it difficult to manage our Sombra operations successfully, our results of operations and our ability to succeed as a business will be adversely affected. Compliance with existing or new environmental laws and rules could significantly increase our costs, or cause us to suspend or halt operations at our Sombra plant. To operate our plants, we will need to comply with ongoing and new environmental and permitting requirements. Although we have received all permits required to operate our Mississauga and Sombra plants, the stormwater permit for Sombra is not yet finalized and must be confirmed by issuance of a final permit. Even final permits may be subject to changes in requirements and compliance reviews. Failure to receive a final stormwater permit or failure to maintain other necessary permits could subject us to demands by regulators that increase our costs of operations. Environmental issues, such as contamination and compliance with applicable environmental standards, could arise at any time. If this occurs, it could require us to spend significant resources to remedy the issues and may suspend or prevent operation of our plants. There can be no assurance that we will be able to comply with all permitting and environmental requirements to operate our plants efficiently on a continuing basis. Defects in the construction or performance of the Sombra plant could result in a reduction in our revenues and profitability. Although we have engaged experienced third-party companies to construct the Sombra plant, we have not received any warranties with respect to materials and workmanship or assurances that the project will operate at design capacity. Defects in the construction or performance of the plant could occur, and there is no assurance that we, our sub-contractors or anyone else that we contracted with to construct the project could correct these problems. If defects hinder the operations of the plant, our revenues, profitability and the value of your shares could be materially adversely affected. If defects require a lengthy or permanent discontinuance of production, your shares could have little or no value. We have a history of losses which should be considered by investors in assessing the liklihood of our operating profitably in the future. We have never earned a profit. For the years ended November 30, 2010 and 2011 and for the six-month period ended May 31, 2012, we reported net losses of approximately $1.0 million, $811,000 and $1.2 million, respectively. As of May 31, 2012, our accumulated deficit was approximately $7.5 million. Investors should consider this history of losses in assessing the likelihood of our operating profitably in the future. Our ability to continue and expand operations depends in part on the success of this offering. Due in part to the funds spent to develop Sombra, at May 31, 2012 we had a working capital deficiency of $1,947,002, and during the six months then ended a loss of $1,212,535 and negative cash flow from operations of $41,000. In addition, our current operating cash requirement is approximately $213,000 per month. We have fully drawn our recently-obtained credit line. Our ability to continue and expand our operations through full-scale commercial operation of the Sombra plant will depend in large part upon the successful completion of this offering. We anticipate that Sombra will generate positive cash flow from operations and will operate profitably once full-scale commercial operation commences and, if completed, that the proceeds of this offering will therefore be sufficient to meet our cash requirements for at least the next 12 months. There can be no assurance that the offering will be completed, in which case we may not be able to continue to operate or expand our production. 8 As more biodiesel plants are built, biodiesel production will increase and, if demand does not sufficiently increase, this could result in lower prices for biodiesel, which will decrease the amount of revenue we may generate. We expect that the number of biodiesel producers and the amount of biodiesel produced will likely continue to increase. In particular, we believe there is a significant effort in the United States and in Canada to develop and construct biodiesel plants and produce biodiesel products that would compete with us in the marketplace. We cannot assure you that the demand for biodiesel will continue to increase proportionally or at all. The demand for biodiesel is dependent on numerous factors, including governmental regulations, mandates, and incentives, as well as the development of other technologies or products that may compete with biodiesel. If the demand for biodiesel does not increase sufficiently, then increased biodiesel production may lead to lower biodiesel prices. Decreases in the price of biodiesel will result in decreases in our revenues. We face intense competition within the biodiesel marketplace. We operate in the intensely competitive alternative fuels business, and there can be no assurance that we will be able to compete effectively. Other companies presently in the market, or that could enter the market, could adversely affect prices for the biodiesel and glycerin we sell. There are numerous other entities considering or constructing biodiesel plants, some of which are near or in our potential trade territory and supply region. In Canada and the United States, the biodiesel industry is expected to become more competitive given the substantial initial construction of biodiesel facilities currently taking place. In addition, several regional biodiesel producers have been recently formed or are under consideration, which are or would be of a similar or greater size and have similar or greater resources than us. In light of such competition, there is no assurance that we will be able to complete or successfully operate our plants. We have no long-term sale contracts and we may not be successful in profitably selling our biodiesel. We have no long-term or fixed price agreements for the sale of our biodiesel and must compete with other producers of biodiesel. This competition could impair our ability to sell our biodiesel at profitable price points. Competition in the biodiesel industry is strong and growing more intense as more biodiesel production facilities are built and the industry expands. We are in direct competition with larger biodiesel producers, many of which have greater resources than we do. We compete with other facilities in Canada and the United States for customers in our regional market. We expect that additional biodiesel producers will enter the market if the regulatory environment remains favorable and the demand for biodiesel continues to increase. Our business is only diversified within the biodiesel industry and is primarily dependent on the sale of biodiesel products and services. As a consequence, we may not be able to adapt to changing market conditions or endure any decline in the biodiesel industry. Our success depends on the overall success of the biodiesel industry and on our ability to efficiently produce biodiesel and to provide the biodiesel industry with competitive equipment and services to produce biodiesel. With the exception of selling the glycerin that is produced as a byproduct of our biodiesel production, our revenues, including license fees from use of our software to run Denami processors, are all generated in the biodiesel industry. If we cannot efficiently produce biodiesel, if our Denami processors are not competitive with other biodiesel processors or if the demand for biodiesel declines, our business would be seriously harmed. Our plants do not have the ability to produce any other products. Our lack of diversification means that we may not be able to adapt to changing market conditions or any significant decline in the biodiesel industry. The market price of biodiesel is influenced by the price of petroleum-based distillate fuels, such as ultra-low sulfur diesel, and decreases in the price of petroleum-based distillate fuels or RIN values would very likely decrease the price we can charge for our biodiesel, which could harm our revenues and profitability. Historically, biodiesel prices have been strongly correlated to petroleum-based diesel prices and in particular ultra-low sulfur diesel, or ULSD, regardless of the cost of producing biodiesel itself. We market our biofuel as an alternative to petroleum-based fuels. Therefore, if the price of petroleum- 9 based diesel falls, the price of biodiesel could decline, and we may be unable to produce products that are a commercially viable alternative to petroleum-based fuels. Petroleum prices are volatile due to global factors such wars, political uprisings, and other events, Organization of Petroleum Exporting Countries, or OPEC, production quotas, worldwide economic conditions, changes in refining capacity and natural disasters. Additionally, demand for liquid transportation fuels, including biodiesel, is affected by economic conditions. A reduction in petroleum-based fuel prices may have a material adverse effect on our revenues and profits if such price decreases reduce the price we are able to charge for our biodiesel. Increasing required volume obligations for biodiesel under Renewable Fuel Standard 2, or RFS2, has made the price of biodiesel more sensitive to changes in feedstock costs. Increased RIN values have, in part, offset the higher cost of biodiesel when compared to petroleum-based fuels. A reduction in RIN values may have a material adverse effect on our revenues and profits if such reduction reduces the price we are able to charge for our biodiesel. Technological advances and changes in production methods in the biodiesel industry could render our plants obsolete and adversely affect our ability to compete. We expect that technological advances in the processes and methods for processing biodiesel will continue to occur. It is possible that those advances could make the processes at the Sombra plant less efficient or obsolete, or cause the biodiesel we produce to be of a lesser quality. These advances could also allow our competitors to produce biodiesel below our cost. If we are unable to adopt or incorporate technological advances, our biodiesel production methods and processes could be less efficient than our competitors, which could cause our plants to become uncompetitive and our results of operations to be substantially harmed. The development of alternative fuels and energy sources may reduce the demand for biodiesel, resulting in a reduction in our revenues and profitability. The development of alternative fuels, including a variety of energy alternatives to biodiesel, has attracted significant attention and investment. The construction of several renewable diesel plants by competitors has been announced. Under RFS2, renewable diesel made from biomass meets the definition of biomass-based diesel and thus is eligible, along with biodiesel, to satisfy the RFS2 biomass-based diesel requirement described in BusinessGovernment Incentives. Renewable diesel is biodiesel that has been hydro-cracked and refined so that it becomes molecularly indistinguishable from petroleum based distillates. Furthermore, under RFS2, renewable diesel may receive up to 1.7 RINs per gallon, whereas biodiesel currently receives 1.5 RINs. As the value of RINs increase, this 0.2 RIN advantage may make renewable diesel more cost-effective, both as a petroleum-based diesel substitute and for meeting RFS2 requirements. If renewable diesel proves to be more cost-effective than biodiesel, our revenues and results of operations would be adversely affected. The biodiesel industry will also face increased competition resulting from the advancement of technology by automotive, industrial and power generation manufacturers which are developing more efficient engines, hybrid engines and alternative clean power systems. Improved engines and alternative clean power systems offer a technological solution to address increasing worldwide energy costs, the long-term availability of petroleum reserves and environmental concerns. If and when these clean power systems are able to offer significant efficiency and environmental benefits and become widely available, the biodiesel industry may not be able to compete effectively with these technologies and government requirements for the use of biodiesel may not continue. The development of alternative fuels and renewable chemicals also puts pressure on feedstock supply and availability to the biodiesel industry. If these emerging technologies compete with biodiesel for feedstock, are more profitable or have greater governmental support than biodiesel does, then the biodiesel industry may have difficulty in procuring the feedstock necessary to be successful. We depend upon the continued services of certain members of our senior management team, without whom our business operations would be significantly disrupted. Our success depends, in part, on the continued contributions of our executive officers and other key employees. Our management team has industry experience, at least in operating a small-scale 10 biodiesel plant, and would be difficult to replace. We believe that the expertise and knowledge of these individuals in our industry, and in their respective fields, is a critical factor to our continued growth and success. The loss of the services of any of these individuals could have a material adverse effect on our business and prospects if we are unable to identify a suitable candidate to replace any such individual. Our success is also dependent upon our ability to attract and retain additional qualified marketing, sales, technical and other personnel. Our insurance and manufacturer warranties may be inadequate to cover all the liabilities we may incur. We face the risk of exposure to product liability claims and adverse public relations in the event that our processors cause damage to the facilities in which they are installed, harm persons at those facilities or cause environmental problems. If a product liability claim is successful, our insurance may not be adequate to cover all liabilities we may incur, including harm to our reputation, and we may not be able to continue to maintain such insurance, or obtain comparable insurance at a reasonable cost, or at all. If we do not have adequate insurance or warranty protection, product liability claims relating to defective products could have a material adverse effect on our financial condition and operating results. Our business is subject to seasonal and quarterly fluctuations, which are likely to cause our revenues and operating results to fluctuate. Our operating results are influenced by seasonal fluctuations in the price of biodiesel. Our sales tend to decrease during the winter season due to perceptions that biodiesel will not perform adequately in colder weather. Colder seasonal temperatures can cause the higher cloud point biodiesel we make from inedible animal fats to become cloudy and eventually gel. The cloud point of a fluid is the temperature at which dissolved solids are no longer completely soluble giving the fluid a cloudy appearance. In general, biodiesel made from inedible animal fats will become cloudy at a higher temperature than petroleum-based diesel or lower cloud point biodiesel made from soybean, canola or inedible corn oil. Such gelling can lead to plugged fuel filters and other fuel handling and performance problems for customers and suppliers. Reduced demand in the winter for our higher cloud point biodiesel may result in excess supply of such higher cloud point biodiesel or lower prices for such higher cloud point biodiesel. In addition, our production facilities are located in Canada and our costs of shipping biodiesel to warmer climates generally increase in cold weather months. Additionally, in the last quarter of fiscal 2011, demand for biodiesel was particularly strong as blenders sought to take advantage of the blenders tax credit before it expired on December 31, 2011. Strong purchases by blenders in that quarter reduced demand in the subsequent quarter. As a result of seasonal fluctuations and the higher than usual demand in the last quarter of fiscal 2011, comparisons of operating measures between consecutive quarters may not be as meaningful as comparisons between longer reporting periods. We are an emerging growth company under the U.S. JOBS Act of 2012 and we cannot be certain if the reduced disclosure requirements applicable to emerging growth companies will make our common stock less attractive to investors. We are an emerging growth company, as defined in the Jumpstart Our Business Startups Act of 2012 (JOBS Act), and we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not emerging growth companies including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and stockholder approval of any golden parachute payments not previously approved. We cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may decrease or may be more volatile. In addition, Section 107 of the JOBS Act also provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an emerging growth 11 company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We are choosing to take advantage of the extended transition period for complying with new or revised accounting standards. As a result of our election to be treated as an emerging growth company, our financial statements may not be comparable to those of companies that comply with public company effective dates for the adoption of new accounting standards. We will remain an emerging growth company for up to five years, although we will lose that status sooner if our revenues exceed $1 billion, if we issue more than $1 billion in non-convertible debt in a three year period, or if the market value of our common stock that is held by non-affiliates exceeds $700 million as of any June 30. Our status as an emerging growth company under the JOBS Act of 2012 may make it more difficult to raise capital as and when we need it. Because of the exemptions from various reporting requirements provided to us as an emerging growth company and because we will have an extended transition period for complying with new or revised financial accounting standards, we may be less attractive to investors and it may be difficult for us to raise additional capital as and when we need it. Investors may be unable to compare our business with other companies in our industry if they believe that our financial accounting is not as transparent as other companies in our industry. If we are unable to raise additional capital as and when we need it, our financial condition and results of operations may be materially and adversely affected. Risks Related to Regulation and Governmental Action Loss or reductions of governmental requirements in Canada and the United States for the use of biofuels could have a material adverse effect on our revenues and operating margins. The biodiesel industry relies substantially on Canadian national and provincial requirements, U.S. federal requirements and state policies for use of biofuels. Since biodiesel has been more expensive to produce than petroleum-based diesel fuel over the past few years, the biodiesel industry depends on governmental programs that support a market for biodiesel that might not otherwise exist. The most important of these government programs in the United States is RFS2, which requires that a certain volume of biomass-based diesel fuel, which includes biodiesel, be consumed. RFS2 became effective on July 1, 2010 and applies through 2022. We believe that the increase in demand for biodiesel and higher biodiesel prices in 2011 is directly attributable to the implementation of RFS2. There can be no assurance that the U.S. Congress or the U.S. Environmental Protection Agency, or EPA, will not repeal, curtail, grant a waiver under or otherwise change the RFS2 program in a manner adverse to us. The petroleum industry has opposed the retroactive application of certain provisions of the rule and fundamental fairness in the implementation of policy involved in RFS2 and can be expected to continue to press for changes that eliminate or reduce its impact. Any repeal, waiver or reduction in the RFS2 requirements or reinterpretation of RFS2 resulting in our biodiesel failing to qualify as a required fuel would materially decrease the demand for and price of our product, which would materially and adversely harm our revenues and cash flows. If Congress decides to repeal or curtail RFS2, or if the EPA is not able or willing to enforce RFS2 requirements, the demand for our product based on this program and any increases in demand that we expect due to RFS2 would be significantly reduced or eliminated and our revenues and operating margins would be materially harmed. In addition, although we believe that state requirements for the use of biofuels increase demand for our biodiesel within such states, they generally may not increase overall demand in excess of RFS2 requirements. Rather, existing demand for our biofuel from petroleum refiners and petroleum fuel importers in the 48 contiguous states or Hawaii, which are defined as obligated parties in the RFS2 regulations, in connection with federal requirements, may shift to states that have use requirements or tax incentive programs. 12 Our business is subject to extensive and potentially costly environmental regulation in Canada that could change and significantly increase our operating costs. We are subject to environmental regulations of the Canadian Minister of Environment or the MOE, related to release of methane into the atmosphere and stormwater run-off. These regulations could result in significant compliance costs and may change in the future. Also, the MOE may seek to implement additional regulations or implement stricter interpretations of existing regulations. Changes in environmental laws or regulations or stricter interpretation of existing regulations may require significant additional capital expenditures or increase our operating costs. In addition, our plants, and particularly our new Sombra plant which was recently placed in service, could be subject to environmental nuisance or related claims by employees, property owners, environmental groups or residents near the plant arising from air, water or other discharges, particularly the discharge of methane which is used in our production process. These individuals and entities may object to these discharges or emissions into the environment from the plant. Environmental and public nuisance claims, tort claims based on emissions, or increased environmental compliance costs could significantly increase our operating costs, affect our profitability and reduce the value of your shares. Failure to comply with governmental regulations, including EPA requirements relating to RFS2, could result in the imposition of penalties, fines, or restrictions on our operations and remedial liabilities. The biodiesel industry is subject to extensive U.S. federal, state, Canadian, provincial and local laws and regulations related to the general populations health and safety and compliance and permitting obligations, including those related to the use, storage, handling, discharge, emission and disposal of municipal solid waste and other waste, pollutants or hazardous substances, or discharges and other emissions, as well as land use and development. Though both our plants are located in Canada, we may be subject to certain of these laws to the extent our biodiesel is exported to the United States. In addition to the regulations mentioned above, we are subject to various laws and regulations related to RFS2, most significantly regulations related to the generation and dissemination of RINs. These regulations are highly complex and evolving, requiring us to periodically update our compliance systems. Any violation of these regulations by us, inadvertently or otherwise, could result in significant fines and harm our customers confidence in the RINs we issue, either of which could have a material adverse effect on our business. Public company expenses may reduce our net income or increase our loss. We have never operated as a public company. As a public company, we will incur significant legal, accounting and other expenses that we did not incur as a private company. In addition, the Sarbanes-Oxley Act of 2002, as well as new rules subsequently implemented by the Securities and Exchange Commission and the Nasdaq Capital Market, have imposed various new requirements on public companies, including requiring changes in corporate governance practices. Our management and other personnel will need to devote a substantial amount of time to these compliance requirements. Moreover, these rules and regulations will increase our legal and financial compliance costs and will make some activities more time-consuming and costly. New expenses as a result of our being a public company include additional amounts for legal and accounting services, listing fees for Nasdaq, transfer agent fees, additional insurance costs, printing and filing fees, fees for investor and public relations and compensation payable to non-employee directors. In addition, we expect the application of these rules and regulations to our company will make it more difficult and more expensive for us to obtain director and officer liability insurance. If we fail to maintain effective internal control over financial reporting, we might not be able to report our financial results accurately or prevent fraud, which could harm our business or negatively affect the value of our stock. The Sarbanes-Oxley Act requires, among other things, that we maintain effective internal control over financial reporting and disclosure controls and procedures. Commencing in 2012, we will begin to perform system and process evaluation and testing of our internal control over financial 13 reporting in order to allow our chief executive officer and our chief financial officer to certify as to the effectiveness of our internal control over financial reporting, as required by Section 404 of the Sarbanes-Oxley Act. Our testing may reveal deficiencies in our internal control over financial reporting that are deemed to be material weaknesses. Our compliance with Section 404 will require that we incur substantial accounting expense and expend significant management time on compliance-related issues. We currently do not have an internal audit group, and we will evaluate the need to hire additional accounting and financial staff with appropriate public company experience and technical accounting knowledge. If we are not able to comply with the requirements of Section 404 in a timely manner, the market price of our stock could decline and we could be subject to sanctions or investigations by the Securities and Exchange Commission, the Nasdaq Capital Market, or other regulatory authorities, which would require additional financial and management resources. In addition, if we are unable to meet filing deadlines for reports required by the Securities Exchange Act, our securities could be delisted from the Nasdaq Capital Market. If our securities were delisted from Nasdaq, trading, if any, in our securities would be conducted in the over the counter market. Consequently, the liquidity and price of our securities could be impaired. Risks Related to this Offering There is no public market for our units or common stock and an active trading market or any specific price for our securities may not be established or maintained. Currently, there is no public trading market for our units or common stock. Although our units, common stock and warrants have been accepted for trading on the Nasdaq Capital Market, an active trading market for our securities may not develop, and even if it does develop, may not continue following the completion of this offering and the market price of our units may decline below the initial public offering price. Our stock price in future public trading could be volatile, which could result in substantial losses for investors. The market price for our units and common stock is likely to be volatile, which could result in substantial losses for investors. The market price of our securities may fluctuate significantly in response to a number of factors, some of which are beyond our control. These factors include:  quarterly and seasonal variations in our financial condition and operating results;  changes in financial estimates and ratings by securities analysts;  announcements by us or our competitors of new product and service offerings, significant contracts, acquisitions or strategic relationships;  publicity about our company, our services, our competitors or business in general;  additions or departures of key personnel;  fluctuations in the costs of feedstock and supplies;  any future sales of our common stock or other securities; and  stock market price and volume fluctuations of publicly-traded companies in general and in the biodiesel industry in particular. As a result, our units, shares of our common stock and our warrants may trade at prices significantly below the price you paid to acquire them. Furthermore, declines in the price of our securities may adversely affect our ability to conduct future offerings or to recruit and retain key employees. We may be deemed to be controlled by our directors and executive officers, which will limit your ability to influence key decisions. Immediately after this offering, our directors and executive officers, in the aggregate, will beneficially own 27.3% of the issued and outstanding shares of our common stock, or 27% if the over-allotment option is exercised in full. As a result, these stockholders will have the ability to exercise substantial control over our affairs and corporate actions requiring stockholder approval, including electing and removing directors, selling all or substantially all of our assets, merging with 14 another entity or amending our articles of incorporation. This de facto control could be disadvantageous to our other stockholders with interests that differ from those of the control group, if these stockholders vote together. For example, the control group could delay, deter or prevent a change in control even if a transaction of that sort would benefit the other stockholders. In addition, concentration of ownership could adversely affect the price that investors might be willing to pay in the future for our securities. If we do not maintain an effective registration statement or comply with applicable state securities laws, you may not be able to exercise the warrants included in the units. In order for you to be able to exercise the warrants included in the units, the underlying shares must be covered by an effective registration statement and qualify for an exemption under the securities laws of the state in which you live. We cannot assure you that we will continue to maintain a current registration statement relating to the offer and sale of the Class A and Class B warrants included in the units and the common stock underlying these warrants, or that an exemption from registration or qualification will be available throughout their term. This may have an adverse effect on the demand for the warrants and the prices that can be obtained from reselling them. The warrants may be redeemed on short notice, which may have an adverse effect on their price. We may redeem some or all of the Class A and Class B warrants for $0.05 per warrant on 30 days notice at any time after the specific redemption conditions in the respective warrants have been satisfied. If we give notice of redemption, you will be forced to sell or exercise your warrants or accept the redemption price. The notice of redemption could come at a time when it is not advisable or possible for you to exercise the warrants or a current prospectus or exemption from registration or qualification does not exist. As a result, you would be unable to benefit from owning the warrants being redeemed. Future sales or the potential for sale of a substantial number of shares of our common stock could cause the trading price of our common stock and warrants to decline and could impair our ability to raise capital through subsequent equity offerings. Sales of a substantial number of shares of our common stock in the public markets, or the perception that these sales may occur, could cause the market price of our stock to decline and could materially impair our ability to raise capital through the sale of additional equity securities. Once this offering is completed, we will have 6,553,169 shares of common stock issued and outstanding and will have approximately an additional 2,422,398 shares of common stock reserved for future issuance as follows:  91,264 shares underlying outstanding warrants;  1,120,000 shares in the aggregate underlying the Class A and Class B warrants;  252,000 shares underlying the over-allotment option, including the shares underlying the ClassA and Class B warrants included in the units;  168,000 shares underlying the representatives warrant, including the shares underlying the Class A and Class B warrants included in the representatives warrants; and  791,134 shares reserved for issuance under our 2008 and 2012 equity compensation plans. The common stock included in the units sold in this offering as well as the common stock underlying the warrants, other than those shares held by affiliates, as defined by the rules and regulations promulgated under the Securities Act of 1933, will be freely tradable without restriction. Additionally, upon the expiration of the one-year lock-up agreements to be signed by all officers and directors of the Company and all existing stockholders holding 5 percent or more of our shares and the expiration of six-month lock-ups applicable to all other existing stockholders, approximately 6,000,000 unregistered shares will be freely tradable or tradable subject to the timing and volume limitations set forth in Rule 144 promulgated under the Securities Act. 15 The existence of outstanding options and warrants may impair our ability to obtain additional equity financing. The existence of outstanding options and warrants may adversely affect the terms at which we could obtain additional equity financing. The holders of these options and warrants have the opportunity to profit from a rise in the value or market price of our common stock and to exercise them at a time when we could obtain equity capital on more favorable terms than those contained in these securities. Management has broad discretion over the use of proceeds from this offering. We may use the proceeds of this offering in ways that do not improve our operating results or the market value of our securities. We will have broad discretion in determining the specific uses of the proceeds from the sale of the units. Our allocations may change in response to a variety of unanticipated events, such as differences between our expected and actual revenues from operations or availability of commercial financing opportunities, unexpected expenses or expense overruns or unanticipated opportunities requiring cash expenditures. We will also have significant flexibility as to the timing and the use of the proceeds. If we fail to apply these funds effectively, our business, results of operations and financial condition may be materially and adversely affected. We may issue shares of preferred stock in the future, which could depress the price of our stock. Our corporate charter authorizes us to issue shares of blank check preferred stock. Our board of directors has the authority to fix and determine the relative rights and preferences of preferred shares, as well as the authority to issue such shares, without further stockholder approval. As a result, our board of directors could authorize the issuance of a series of preferred stock that would grant to holders preferred rights to our assets upon liquidation, the right to receive dividends before dividends are declared to holders of our common stock, and the right to the redemption of such preferred shares. To the extent that we do issue such additional shares of preferred stock, the rights of the holders of our common stock and other securities could be impaired, including, without limitation, with respect to liquidation. Purchasers in this offering will experience immediate and substantial dilution in net tangible book value. The initial public offering price is substantially higher than the net tangible book value per share of our outstanding common stock. As a result, investors purchasing our units in this offering will incur immediate dilution of $3.76 per share or 75%, at the initial public offering price of $5.00 per unit. As a result of this dilution, investors purchasing units from us will have contributed 16.34% of the total amount invested in us but will own only 8.55% of our outstanding common stock. In addition, the exercise of outstanding options and warrants and future equity issuances may result in further dilution to investors and current stockholders. You may never receive dividends on any shares underlying units that you purchase in this offering. We do not intend to pay dividends on our common stock in the foreseeable future. We intend to retain any future earnings for use in the operation and expansion our business. Our board of directors will have complete discretion as to whether to pay dividends, based on any factors that they consider relevant. As a result, you may never receive dividends on your shares of our common stock. 16 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements that involve risks and uncertainties relating to future events or our future financial performance. These statements involve known and unknown risks, uncertainties and other factors that may cause the actual results to differ materially from those expressed or implied by such forward-looking statements. Factors that could cause actual results to differ materially from those expressed or implied by such forward-looking statements include, but are not limited to, statements concerning:  the future price and price volatility of petroleum products;  the effect of governmental programs on our business;  governmental policies and mandates related to renewable fuels;  the future price and price volatility of feedstocks;  the anticipated benefits and risks associated with our business strategy;  our future operating results;  the anticipated size or trends of the markets in which we compete and the anticipated competition in those markets;  our ability to attract customers in a cost-efficient manner;  our ability to attract and retain qualified management personnel;  potential government regulation;  our future capital requirements and our ability to satisfy our capital needs;  the anticipated use of the proceeds realized from this offering;  the potential for additional issuances of our securities; and  the possibility of future acquisitions of businesses or assets; Furthermore, in some cases, you can identify forward-looking statements by terminology such as may, could, should, expect, plan, intend, anticipate, believe, estimate, predict, potential or continue, the negative of such terms or other comparable terminology. These statements are only predictions. In evaluating these statements, you should specifically consider various factors, including the risks outlined in the Risk Factors section above. These factors may cause our actual results to differ materially from any forward-looking statement. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. We disclaim any duty to update any of these forward-looking statements after the date of this prospectus. 17 USE OF PROCEEDS At an initial public offering price of $5.00 per unit, after deducting the estimated expenses of this offering, including the underwriting discount of $252,000, the representatives non-accountable expense allowance of $84,000 and other estimated offering expenses of $180,000, we estimate that the net proceeds to us from this offering will be approximately $2,284,000. If the representative exercises the over-allotment option in full, we estimate that the net proceeds of the offering will be approximately $2,666,200. We expect to use the net proceeds as follows: Use of Proceeds ApproximateAmount ApproximatePercentage Purchase of production and storage equipment and upgrade of rail tracks at our Sombra facility $ 1,500,000 65.7 % Marketing and sales expense $ 300,000 13.1 % Working Capital $ 484,000 21.2 % Total $ 2,284,000 100 % Purchase of production and storage equipment and upgrade of rail tracks. We intend to use approximately $1,500,000 of the proceeds to purchase and install an evaporator at our Sombra plant that will allow us to recycle methanol that can be reused in the production process, to add additional storage tanks for feedstock and for biodiesel produced at the plant, and to upgrade part of our rail track system to provide greater flexibility in loading and unloading tank cars. Marketing and sales expenses. We intend to use approximately $300,000 in increased marketing and sales expense related to the expansion of our computer-linked network of biodiesel producers and the sale of Denami processors to new network members and to support the marketing and sale of processors in Europe, Asia and North and South America. These expenses may include appearances at trade shows, advertising in trade publications and additional sales personnel. Working Capital. We intend to use $484,000 of the proceeds for capital expenditures and working capital required for general corporate purposes, including the potential addition of processors at our Sombra plant, increasing investments in marketing, and acquiring or constructing one or more additional processing facilities. Working capital may also be used to support new production facilities until they generate positive cash flow. If the representative exercises the over-allotment option, we intend to add the additional net proceeds of approximately $382,200 to our working capital. As of the date of this prospectus, except as set forth above, we cannot predict with certainty all of the uses for the proceeds of this offering. We will retain flexibility in the application of the net proceeds. The amounts actually expended for these purposes may vary significantly and will depend on a number of factors, including our rate of revenue growth, cash generated by operations, evolving business needs, changes in demand for our services, the cost to construct new facilities, our marketing efforts, competitive developments, new strategic opportunities, cost of feedstock, general economic conditions and other factors. Pending their application in our business, we intend to invest the net proceeds of this offering in short-term, interest-bearing, investment grade securities. 18 DIVIDEND POLICY We have never paid any cash dividends on our common stock and currently do not intend to pay any cash dividends in the foreseeable future. We intend to retain any future earnings for use in the operation and expansion of our business. Any future decision to pay dividends on common stock will be at the discretion of our board of directors and will be dependent upon our financial condition, results of operations, capital requirements, contractual restrictions and other factors our board of directors may deem relevant. 19 CAPITALIZATION The following table sets forth our capitalization as of May 31, 2012 on an actual basis (after adjustment for the reverse split of one share of common stock for every 3.835 shares of our common stock effected on June 11, 2012), on a pro forma basis and pro forma as adjusted for this offering. The pro forma data takes into account:  The increase in our authorized capitalization to 75,000,000 shares of common stock, par value $.001 per share, and 10,000,000 shares of Preferred Stock, par value $.001 per share;  The issuance subsequent to May 31, 2012 of 13,037 shares of common stock for which payment was received on May 31, 2012; and  The issuance subsequent to May 31, 2012 of 33,898 shares of common stock for $260,000 to complete a $1,985,050 private placement begun on December 15, 2011. The pro forma as adjusted data take into account the issuance of 560,000 shares of common stock, 560,000 Class A warrants and 560,000 Class B warrants, and our receipt of $2,284,000 of estimated net proceeds in this offering. May 31, 2012 Actual Proforma Proforma,as adjusted Stockholders equity : Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding, actual, pro forma, and as adjusted    Common stock, $0.001 par value, 75,000,000 shares authorized, actual and 75,000,000 shares authorized pro forma and pro forma, as adjusted; 5,946,234 shares issued and outstanding actual as at May 31, 2012; 5,993,169 shares issued and outstanding pro forma; and 6,553,169 shares issued and outstanding, pro forma as adjusted $ 5,946 $ 5,993 $ 6,553 Additional paid-in capital $ 13,445,826 $ 13,705,779 $ 15,989,219 13,451,772 13,711,772 15,995,772 Accumulated deficit (7,486,799 ) (7,486,799 ) (7,486,799 ) Total stockholders equity $ 5,964,973 $ 6,224,973 $ 8,508,973 20 DILUTION Our net tangible book value as of May 31, 2012 was $5,573,257 or $0.94 per share of common stock. After taking into account the issuance of 33,898 shares subsequent to May 31, 2012 for $260,000 in net proceeds, our pro forma net tangible book value as of May 31, 2012 would have been $5,833,257, or $0.97 per share of common stock. Pro forma net tangible book value per share represents the amount of our total tangible assets less total liabilities, divided by the number of shares of common stock outstanding as of May 31, 2012. Dilution in net tangible book value per share to new investors represents the difference between the amount per share paid by purchasers of units in this offering and the as adjusted net tangible book value per share of common stock immediately after completion of this offering. For purposes of the dilution computation and the following tables, we have allocated the full purchase price of a unit to the share of common stock included in the unit and nothing to the warrants. After giving effect to the sale of the units by us in this offering at the initial public offering price of $5.00 per unit, and after deducting underwriting discounts and commissions and estimated offering expenses payable by us, our net tangible book value as of May 31, 2012 would have been approximately $8,117,257, or $1.24 per share of common stock. This represents an immediate increase in net tangible book value of $0.27 per share of common stock to existing stockholders and an immediate dilution in net tangible book value of $3.76, or 75%, per share to new investors purchasing units in this offering. The following table illustrates this per share dilution: Initial public offering price per share $ 5.00 Net tangible book value per share at May 31, 2012 $ 0.97 Increase in net tangible book value per share attributable to new investors 0.27 Net tangible book value per share after the offering 1.24 Dilution per share to new investors $ 3.76 The following table summarizes as of May 31, 2012 (with shares issued and outstanding updated to June 11, 2012) the differences between the existing stockholders and the new investors with respect to the number of shares purchased, the total consideration paid and the average price per share paid. Shares Purchased Total Consideration AveragePricePer Share Number Percent Amount Percent Executive officers, other officers and directors 1,626,680 24.82 $ 10,533 0.06 $ 0.01 Other existing stockholders 4,366,489 66.63 14,331,239 83.60 3.28 New Investors 560,000 8.55 2,800,000 16.34 5.00 Total 6,553,169 100.00 $ 17,141,772 100.00 Does not include any shares underlying unexercised warrants and options. Based on an initial public offering price of $5.00 per unit. If the representative exercises the over-allotment option in full, the new investors will purchase 644,000 shares of common stock. In that event, the gross proceeds from this offering will be $3,220,000 ($2,666,200 estimated net proceeds to us), representing approximately 18.34% of the total consideration for 9.7% of the total number of shares of common stock outstanding, and the dilution to new investors would be $3.72 per share, or 74%. 21 MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIALCONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our consolidated financial statements and related notes included elsewhere in this prospectus. This discussion contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from such forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those identified below and those discussed in the section entitled Risk factors included elsewhere in this prospectus. Business Overview We are a renewable energy company that offers an array of products and services to a network of biodiesel fuel producers. We also market and sell in the U.S. and Canada biodiesel fuel produced at our small-scale production and demonstration facility in Mississauga, Ontario, Canada, and have recently commissioned and are scaling-up biodiesel production at our new facility in Sombra, Ontario, Canada. Among other services, we sell feedstock to our network of biodiesel producers, sell their output in the U.S. and Canada, provide them with proprietary software used to operate and control their processors, remotely monitor the quality and characteristics of their output, upgrade and repair their processors, and advise them on adjusting their processes to use varying feedstock and improve their output. Through the accumulation of production data from our network, we are equipped to provide consulting services to network members and other producers for operating their facilities, maintaining optimum production and solving production problems. For our network services and the license of our operating and communications software, we receive a royalty from network members based on gallons of biodiesel produced. In fiscal 2010, we sold and commissioned one Denami 600 processor to a customer in Quebec and a second one to a customer in Ontario. Our customers own the Denami 600 processors, but license the software and monitoring system from us in exchange for an ongoing royalty payment of $0.11 per gallon of biodiesel produced by their Denami 600 processors. We provide our customers with a warranty, maintenance and other products and services that are required in the production of biodiesel. We did not sell any Denami processors to third parties in fiscal 2011. Our revenue sources include the sale of biodiesel produced at our own facility, the sale of biodiesel that we purchase from network members and other third-party producers, the sale of biodiesel equipment, the sale of feedstock to network members and other third-party biodiesel producers, Canadian government incentive payments, U.S. government subsidies, royalties from our network members, and revenue from other services we provide related to the production of biodiesel. Our total revenue for the year ended November 30, 2010 was $5.71 million, and increased $6.08 million, or 106%, to total revenue of $11.79 million for the year ended November 30, 2011. This increase was primarily due to an increase in sales of biodiesel fuel produced by others, representing an increase in gallons sold and selling price per gallon. Net loss for the years ended November 30, 2010 and 2011 was $1.01 million and $811,000, respectively. As of May 31, 2012, due in large part to the funds spent to develop and build the Sombra facility, we had a working capital deficiency of $1,947,002. In addition, during the six months ended May 31, 2012, we incurred a loss of $1,212,535 and had negative cash flow from operations of $40,687. Our Denami 3000 processors at the Sombra plant have been favorably tested during full-scale operation for a few days in July 2012. We expect to begin full-scale commercial operation of the Sombra plant in October 2012. We have taken steps to improve our cash and working capital positions after May 31, 2012 by (i) raising an additional $260,000 through the issuance of common shares, and (ii) borrowing $1.5 million under an asset-based term loan facility from a lender (see note 18). The combination of the financing arrangements completed subsequent to May 31, 2012 and completion of our initial public offering described below (see note 18) will provide us with adequate financial resources to meet our development goals and ongoing operational requirements. 22 In addition, on June 22, 2012 as amended on October 5, 2012, we filed a registration statement under the Securities Act of 1933 for an initial public offering, on a firm commitment basis, of 700,000 units, each unit consisting of one share of our common stock, one Class A warrant and one Class B warrant. Each Class A warrant entitles its holder to purchase one share of our common stock at an exercise price equal to 150% of the initial unit offering price. Each Class B warrant entitles its holder to purchase one share of our common stock at an exercise price equal to 200% of the initial unit offering price. We effected a reverse stock split of one share for each 3.835 outstanding shares of common stock, effective on June 11, 2012. The reverse stock split proportionately reduced all issued and outstanding shares of common stock, as well as common stock underlying stock options and warrants outstanding immediately prior to the effectiveness of the reverse stock split. The consolidated financial statements include our accounts and the accounts of our wholly-owned subsidiaries Methes Canada and Methes Energies USA Ltd. All significant inter-company transactions and balances have been eliminated. Factors Influencing Our Results of Operations The principal factors affecting our results of operations are as follows: Biodiesel and feedstock price fluctuations Biodiesel is a low carbon, renewable alternative to petroleum-based diesel fuel and is primarily sold to the end user after it has been blended with petroleum-based diesel fuel. Biodiesel prices have historically been correlated to petroleum-based diesel fuel prices. Accordingly, biodiesel prices have generally been affected by the same factors that affect petroleum prices, such as worldwide economic conditions, wars and other political events, OPEC production quotas, changes in refining capacity and natural disasters. Recently enacted government requirements and incentive programs, such as RFS2 and the blenders tax credit, which expired on December 31, 2011, have reduced this correlation, although it remains a significant factor in the market price of our product. Our operating results also generally reflect the relationship between the price of biodiesel and the price of the feedstock used to produce biodiesel. Spot market prices for virgin vegetable oil or used vegetable oil or rendered animal fat may increase, which would adversely affect our gross margins. The price of vegetable oil, as with most other products made from crops, is affected by weather, disease, changes in government incentives, demand and other factors. A significant reduction in the supply of vegetable oil because of weather or disease, or increases in the demand for vegetable oil, could result in higher feedstock prices. The price of vegetable oil and other feedstock has fluctuated significantly in the past and may fluctuate significantly in the future. Government programs related to biodiesel production and use Biodiesel has been more expensive to produce than petroleum-based diesel fuel and as a result the industry depends on Canadian and U.S. federal and, to a lesser extent, provincial and state usage requirements and tax incentives. On July 1, 2010, RFS2 was implemented, stipulating volume requirements for the amount of biomass-based diesel that must be utilized in the United States each year. Under RFS2, obligated parties, including petroleum refiners and fuel importers, must show compliance with these standards. The RFS2 program requires the domestic use of 800 million gallons of biodiesel in 2011 and one billion gallons in 2012. The US Environmental Protection Agency recently proposed a requirement for domestic use of biodiesel by obligated parties of 1.28 billion gallons in 2013. We believe our sales volumes increased during 2011 as a result of RFS2-generated demand. Additionally, in the last quarter of fiscal 2011, demand for biodiesel was particularly strong as blenders sought to take advantage of the blenders tax credit before it expired on December 31, 2011. Strong purchases by blenders in that quarter reduced demand in the subsequent quarter. As a result of the higher than usual demand in the last quarter of fiscal 2011, comparisons of operating 23 measures between consecutive quarters may not be as meaningful as comparisons between longer reporting periods. Seasonal fluctuations Our operating results are influenced by seasonal fluctuations in the price of biodiesel. Our sales tend to decrease during the winter season due to perceptions that biodiesel will not perform adequately in colder weather. Colder seasonal temperatures can cause the higher cloud point biodiesel we make from inedible animal fats to become cloudy and eventually gel at a higher temperature than petroleum-based diesel or lower cloud point biodiesel made from soybean, canola or inedible corn oil. Reduced demand in the winter for our higher cloud point biodiesel may result in excess supply of such higher cloud point biodiesel or lower prices for such higher cloud point biodiesel. In addition, our production facilities are located in Canada and our costs of shipping biodiesel to warmer climates generally increase in cold weather months. Dependence on significant customers Our largest customer accounted for 83% of total revenue in 2011 and our three largest customers accounted for 31%, 19% and 15% of total revenue in 2010. The sales to these customers were made at spot market prices, and we have no binding purchase agreements for our biodiesel, which could affect the consistency of our revenues. Potential customers for biodiesel regularly bid for biodiesel in the spot market at prices that are quoted on a daily basis. As a matter of convenience, we prefer to deal with customers with whom we have had a past relationship, although the specific customers to whom we sell have varied over time. The loss of one or more customers who have been among our largest customers historically would not have a material adverse effect on our business because we believe that customer or customers could be replaced by one or more new customers regularly bidding for biodiesel, and we believe this will continue to be the case. For example, in the six months ended May 31, 2012, one new major customer accounted for 28% of our total revenue and our largest customer in the year ended November 30, 2011 declined to 54% of total revenue in the six-month period ended May 31, 2012 from 79% of total revenue in same period in fiscal 2011. Lengthy sales cycle The sale of one of our Denami processors in a particular financial period has a significant effect on our quarter-to-quarter and year-to-year results. The purchase of our Denami processors involves a significant commitment of capital by customers, with the attendant delays frequently associated with large capital expenditures. For these and other reasons, the sales cycle associated with our Denami processors is typically lengthy, varying from 6 to 18 months. We sold two Denami 600s in fiscal 2010, but had no Denami processor sales during fiscal 2011, and Denami processor sales are not guaranteed in any particular financial period or at all. The lengthy sales cycles of our equipment sales, as well as the size and timing of orders, make it difficult to forecast our future results of operations. 24 Components of Revenue and Expense Revenue We derive revenues primarily from the sale of biodiesel. We also derive revenue from several other related sources. The following table lists our revenue sources by amount and their respective percentages of total revenue for the years ended November 30, 2010 and 2011: For the Year EndedNovember 30, 2010 For the Year EndedNovember 30, 2011 $ % $ % Biodiesel sales Resales 1,560,000 27.3 6,260,000 53.1 Internal production 1,571,956 27.5 3,471,355 29.5 Feedstock sales 211,725 3.9 838,994 7.1 Equipment sales 1,666,681 29.2 256,342 2.2 Government incentive 458,956 8.0 518,872 4.4 Royalties 12,663 0.2 107,148 0.9 Other 230,918 3.9 333,142 2.8 5,712,899 100.0 % 11,785,853 100.0 % The following factors may significantly affect our revenues in any fiscal period:  Revenue from the sale of biodiesel, excluding government incentives, includes biodiesel purchased from third-party producers in Canada. The sale price of our biodiesel to our customers is influenced by several factors and is generally based upon the posted price for B100 biodiesel, including the value of the RINs, by companies such as The Jacobsen and Argus Media Ltd., providers of price assessments and business intelligence. Our sale price is also affected by the posted rates for NYMEX Heating Oil plus the value of the RINs and a negotiated premium or discount that reflects market conditions at the time of the transaction.  Revenue from feedstock sales is derived from the sale of feedstock, methanol, catalyst, resin and shipping charges to third party biodiesel producers in Canada.  Revenue from equipment sales includes sale of the Denami 600 biodiesel processors and other smaller equipment related to the production of biodiesel. In fiscal 2011, equipment sales decreased $1.41 million compared to equipment sales in fiscal 2010 because of the sale of two Denami 600 processors in fiscal 2010 compared to none in fiscal 2011.  We receive government incentive payments under Natural Resources Canadas ecoENERGY for Biofuels Program for qualified sales of biodiesel produced at our Mississauga, Ontario, facility. Our Sombra facility has also been approved to receive the government incentive, and we expect our revenue from the government incentive to increase as we increase production at our Sombra facility. Sales of biodiesel to the United States, Canada and elsewhere qualify under the program. For the years ended November 30, 2010 and 2011, we claimed $460,000 and $520,000, respectively, as an incentive from the Canadian Government for production at our Mississauga, Ontario, facility. The ecoENERGY incentive is recognized as revenue when the right to receive is established upon production and sale of the biodiesel. The following table outlines the maximum incentive amounts in Canadian dollars that we may receive from the Canadian Government in each program year (April 1 to March 31 of the following year) for full production at both our Mississauga and Sombra facilities: Fiscal Year Maximum Incentive 20122013 $7,700,000 20132014 $5,500,000 20142015 $4,400,000 20152016 $3,120,000 20162017 $2,000,000 Total $22,720,000 25  Revenue from royalties was derived from the two customers that purchased our Denami 600 processors in 2010. Royalties for fiscal year 2010 were minimal due in part to the late commissioning of the processors in fiscal 2010. Royalties for the year ended November 30, 2011 were $107,000. Royalties are recognized on an accrual basis in accordance with the Sales and Licensing Agreement for the biodiesel processing equipment. The royalty is charged on gallons of biodiesel produced by our customers using our biodiesel processing equipment.  Other revenue includes sales of glycerin, a by-product of biodiesel production, consulting fees, rental income and miscellaneous other fees charged to our customers. Cost of Goods Sold Our cost of goods sold expense include the cost of feedstock, catalysts, methanol and other chemicals used in the production process; the purchase price of biodiesel acquired for resale from network members and others; the purchase price of feedstock and other items used in the production of biodiesel acquired for sale to network members and others; the purchase price of equipment sold to others; leases, utilities, depreciation, salaries and other indirect expenses related to the production process at our Mississauga, Ontario facility; salaries and related expenses for employees involved in production or supplying services; and related expenses for transportation, storage, insurance, labor and other indirect expenses. Results of Operations Fiscal year ended November 30, 2010 and 2011 andsix months ended May 31, 2011 and May 31, 2012 Set forth below is a summary of certain financial information for the periods indicated: Year EndedNovember 30, 2010 Year EndedNovember 30, 2011 Six Months EndedMay 31, 2011 Six Months EndedMay 31, 2012 Revenue Biodiesel sales Resales $ 1,560,000 $ 6,200,000 $ 1,674,028 $ 2,528,799 Internal production 1,571,956 3,471,355 1,173,359 1,786,190 Feedstock sales 211,725 838,994 374,837 283,961 Glycerin sales  132,526 53,640 49,767 Government incentive 458,956 518,872 173,692 244,456 Equipment sales 1,666,681 256,342 257,496 16,500 Royalties 12,663 107,148 45,575 44,279 Other 230,918 200,616 29,254 110,448 5,712,899 11,785,853 3,781,881 5,064,400 Cost of goods sold 4,666,260 10,120,570 2,982,102 4,438,052 Gross profit 1,046,639 1,665,283 799,779 626,348 Operating expenses Selling, general and administrative expenses 2,043,227 2,436,615 1,153,833 1,807,435 Loss before interest and taxes (996,588 ) (771,332 ) (354,054 ) (1,181,087 ) Other income (expenses) Interest expense (19,456 ) (39,750 ) (18,912 ) (32,093 ) Interest income 1,511 132 32 645 Loss before income taxes (1,014,533 ) (810,950 ) (372,934 ) (1,212,535 ) Income taxes     Net loss for the period $ (1,014,533 ) $ (810,950 ) $ (372,934 ) $ (1,212,535 ) 26 November 30, 2010 compared to November 30, 2011 Revenue. Our total revenues for the years ended November 30, 2010 and 2011 were $5.71 million and $11.79 million, respectively, representing an increase of $6.08 million, or 106%, in fiscal 2011 compared to fiscal 2010. This increase was mainly due to an increase in sales of biodiesel produced by others. Biodiesel. Biodiesel sales, excluding government incentives, increased $6.60 million, or 211%, from the year ended November 30, 2010 to November 30, 2011. For the years ended November30, 2010 and 2011, resales of biodiesel purchased from third-party producers were $1.56 million and $6.20 million, respectively, representing an increase of 301% from year ended November 30, 2010 to November 30, 2011. This increase was due to opportunistic purchases of biodiesel from third-party producers in Canada, including network members operating the Denami 600 and an increase in the biodiesel selling price. Biodiesel purchased and resold from third parties increased from 750,000 gallons in fiscal year 2010 to 1.25 million gallons in fiscal year 2011, an increase of 66%. At constant prices this increase in gallons sold would have contributed $1.25 million to the $6.60 million increase in overall biodiesel sales. The increase in average biodiesel sales price from $2.50 per gallon in fiscal 2010 to $5.00 per gallon in fiscal 2011, an increase of 100%, contributed $3.1 million to the biodiesel sales increase. Sales from our internal production of biodiesel, excluding government incentives, for the years ended November 30, 2010 and 2011 were $1.57 million and $3.47 million, respectively, or an increase of 121%. This increase was due to reduced downtime for research and development at our Mississauga facility and an increase in the selling price of biodiesel. For the years ended November30, 2010 and 2011 our average B100 sales prices per gallon were $2.50 and $5.00, respectively, or an increase of 100%. Gallons sold from internal production for the years ended November 30, 2010 and 2011 were 504,000 and 696,000, respectively, or an increase of 38%. Overall, the increase in gallons sold reflects significantly stronger market demand primarily as a result of the implementation of RFS2 in the United States. However, with the expiration of the blenders tax credit on December 31, 2011, we believe that we participated in an industry-wide acceleration of gallons sold in the fourth quarter of calendar 2011, which was further increased by the ability of customers to satisfy up to 20% of their renewable fuel volume obligations for 2012 through RINs obtained in 2011. The resulting buildup of biodiesel inventories by customers reduced gallons sold in the first quarter of fiscal 2012. Feedstock. Feedstock sales are derived from sales of feedstock, methanol, catalyst and resin and related shipping charges to third-party biodiesel producers in Canada. For the years ended November 30, 2010 and 2011, feedstock sales were approximately $210,000 and $840,000, respectively. We source feedstock and other products related to the production of biodiesel on the spot market. Such products are resold immediately to customers in Canada. We intend to continue with this strategy as opportunities arise to generate additional profit. Glycerin. Glycerin sales for the fiscal years 2010 and 2011, were $nil and $133,000, respectively. In fiscal year 2010, glycerin was delivered to our customers without charge to save the cost of disposition. Government incentives. For the years ended November 30, 2010 and 2011, we received $459,000 and $519,000, respectively, as an incentive for the production of biodiesel from the Canadian government. This increase of 13% from the year ended November 30, 2010 to the year ended November 30, 2011 was due to an increase in production at our Mississauga facility. We submit claims for the incentive in the month following production of the biodiesel and receive payment in Canadian dollars on average approximately 100 days after the end of the month in which the claim is submitted. Equipment sales. Equipment sales include the sale of Denami 600 biodiesel processors and other smaller equipment related to the production of biodiesel. We generated $1.67 million from equipment sales for the year ended November 30, 2010, which included two Denami 600 processors. For the year ended November 30, 2011, we generated $256,000 in equipment sales. The decrease in equipment sales during the year ended November 30, 2011 was due to the fact that no Denami 600 processors were sold during fiscal 2011. We are currently working with 27 several potential customers in North America that could result in the sale of one or more Denami 600 processors. Royalties. Revenue from royalties is derived from the two customers that purchased our Denami 600 processors in fiscal 2010. Our customers own the Denami 600 processor, but license the software and monitoring system from us for an ongoing royalty payment of $0.11 per gallon of biodiesel produced by their Denami 600 processors. Royalty revenue for the year ended November 30, 2010 was minimal due in part to the late commissioning of processors sold during that year. Royalty revenue for the year ended November 30, 2011 was $107,000. Other. Other revenue includes sales of consulting services, delivery charges, lab and shop supplies, storage and rental income. Other revenue for the fiscal years ended November 30, 2010 and 2011 was $230,000 and $200,000, respectively. The decrease in other revenue in 2011 of $30,000 was due to the reclassification of sales of methanol, catalyst and resin and related shipping fees to feedstock sales in 2011. Cost of goods sold. Our cost of goods sold for the years ended November 30, 2010 and 2011 were $4.67 million and $10.12 million, respectively, an increase of $5.45 million or 117% from 2010 to 2011. This increase was primarily due to costs associated with the increase in the quantity of biodiesel sold in 2011. Biodiesel cost of goods sold increased 202% from fiscal 2010 to fiscal 2011, or from $3.12 million for the year ended November 30, 2010 to $9.27 million for the year ended November 30, 2011. If the average feedstock price and the price paid for biodiesel purchased from other biodiesel producers in Canada remained constant from the year ended November 30, 2010 to the end of the same period in 2011, the increase in gallons of biodiesel sold would have resulted in a $1.73 million increase in the related biodiesel cost of goods sold. The increase in average feedstock prices from fiscal 2010 to 2011 resulted in $2.84 million of the increase in biodiesel cost of goods sold, and the higher price paid for biodiesel purchased from others resulted in $1.58 million of this increase. All other cost of goods sold, excluding biodiesel cost of goods sold, for the years ended November 30, 2010 and November 30, 2011 were $1.52 million and $847,000, respectively. In fiscal 2010, other cost of goods sold of $1.52 million included all material cost for sale of Denami 600s of $1.33 million and $185,000 for cost of feedstock sales. In fiscal 2011, other cost of goods sold of $847,000 included cost of feedstock sold of $727,000 and $120,000 for a small add-on piece of equipment sold. The decrease was mainly due to no sales of Denami equipment in fiscal 2011. Selling, general and administrative expenses. Our selling, general and administrative expenses for the years ended November 30, 2010 and November 30, 2011 were $2.04 million and $2.44 million, respectively, or an increase of 20%. The increase was partly related to an increase in shipping and freight from $320,000 in fiscal 2010 to $560,000 in fiscal 2011. We also doubled the size of our office space in Mississauga, Ontario resulting in an increase in rent from $80,000 for fiscal 2010 to $90,000 for fiscal 2011. Other income (expense). Other expense was $20,000 and $40,000 for the years ended November 30, 2010 and November 30, 2011, respectively. These amounts relate to interest expense associated with loans extended to us from two stockholders and one director. Income taxes. No income tax expense or benefit has been recognized for the years ended November 30, 2010 and 2011 due to taxable losses and uncertainty of its realization. From inception to May 31, 2012, we have incurred a net loss for carry forward tax purposes of $6.14 million, which expires at various times through fiscal 2032. However, the potential tax benefit of net operating losses has not been recognized in the consolidated financial statements due to the ongoing losses we have incurred since inception, thereby creating uncertainty as to its ultimate realization. We assess the validity of our conclusions regarding uncertain tax positions on a quarterly basis to determine if facts or circumstances have arisen that might cause us to change our judgment regarding the likelihood of a tax positions sustainability under audit. As at November 30, 2011, we were not subject to any uncertain tax exposures. Net loss. Our net loss in fiscal 2010 was $1.01 million and decreased $204,000, or 20.1%, to $811,000 in fiscal 2011 due primarily to the $6.08 million, or 106%, increase in revenues and 28 resultant $618,000 increase in gross profit, partially offset by a $400,000 increase in selling, general and administrative expenses. Six months ended May 31, 2011 compared to six months ended May 31, 2012 Revenue. Our total revenues for the six months ended May 31, 2011 and May 31, 2012 were $3.78 million and $5.06 million, respectively, representing an increase of $1.28 million, or 34%. This increase was mainly due to an increase in sales of biodiesel. Biodiesel. Biodiesel sales for the six months ended May 31, 2011, excluding government incentives, were $2.8 million and increased by $1.47 million, or 52%, to $4.3 million in the six months ended May 31, 2012. For the six months ended May 31, 2011 and May 31, 2012, our resales of biodiesel purchased from third party producers were $1.67 million and $2.53 million, respectively, representing an increase of 51% over the six months ended May 31, 2011. This increase was due to increased demand for biodiesel in the United States. Revenue from our internal production, excluding government incentives, for the six months ended May 31, 2011 and May 31, 2012 was $1.17 million and $1.79 million, respectively, or an increase of 53%. This increase was due to reduced downtime for research and development at our Mississauga facility. For the six months ended May 31, 2011 and May 31, 2012, our average B100 sales price per gallon was $4.50 and $4.49 respectively, or a decrease of 0.2%. Gallons sold for the six months ended May 31, 2011 and May 31, 2012 were 0.63 million and 0.96 million respectively, or an increase of 52%. For the month of December 2011, we sold 0.34 million gallons, or 36% of the B100 sold by us for the six months ended May 31, 2012. This unusual increase was primarily due to an increase in demand caused by the expiration of the blenders tax credit on December 31, 2011. The resulting buildup of biodiesel inventories in December 2011 reduced the demand for B100 in January and February 2012. Also, uncertainty about the integrity of some RINs in the United States caused the demand for B100 to be lower than expected in the first half of fiscal 2012. It was reported by the EPA in late 2011 that two U.S. producers had sold invalid RINs. The increased due diligence by buyers of RINs has created a decrease in the demand for RINs which in turn has affected the demand for biodiesel. Feedstock. For the six months ended May 31, 2011 and May 31, 2012, feedstock sales were $375,000 and $284,000, respectively. In the more recent period, with some variations in quantities, we were able to source additional feedstock as well as other products related to the production of biodiesel on the spot market that we resold immediately to our customers in Canada at a profit. We intend to continue with this strategy as opportunities arise to generate additional profit. Glycerin . For the six months ended May 31, 2011 and 2012, Glycerin sales were $54,000 and $50,000, respectively, a decrease of $4,000. This decrease is insignificant. Government incentives. For the six months ended May 31, 2011 and May 31, 2012 we received $174,000 and $244,000, respectively, as incentive payments from the Canadian Government. This increase of 40% in the more recent period was due to an increase in production at our Mississauga facility. Equipment sales. We generated $257,000 from equipment sales for the six months ended May31, 2011, which consisted primarily of the sale of an equipment kit. For the six months ended May 31, 2012 our revenue from equipment sales was minimal. Royalties. We received royalties of $46,000 during the six-month period ended May 31, 2011 from two network members that purchased our Denami 600 processors late in fiscal 2010. Royalties for the six months ended May 31, 2012 were $44,000. Other. Other revenue includes sales of consulting services, delivery charges, lab and shop supplies, storage and rental income. Other revenue for the six months ended May 31, 2011 was minimal due to the lower level of storage activities in that quarter and no rental income. Other revenue for the six months ended May 31, 2012 was $110,000, which mainly included storage charges and rental income from the sub-lease of space adjacent to our Mississauga facility. Cost of goods sold. Our cost of goods sold for the six months ended May 31, 2011 and May 31, 2012 were $2.98 million and $4.44 million, respectively, an increase of $1.46 million, or 49%, from 29 the first six months of fiscal 2011 to the first six months of 2012. This increase was primarily due to costs associated with the increased quantity of biodiesel sold in the six months ended May 31, 2012. Biodiesel cost of goods sold increased 40% from the first six months of fiscal 2011 compared to the same period in fiscal 2012, or from $2.5 million for the six months ended May 31, 2011 to $4.16 million for the six months ended May 31, 2012. If the average feedstock price and the price paid for biodiesel purchased from other biodiesel producers in Canada remained constant from the six months ended May 31, 2011 to the end of the same period in 2012, the increase in gallons of biodiesel sold would have resulted in a $1.31 million increase in the related biodiesel cost of goods sold. The increase in average feedstock prices from the six months ended May 31, 2011 to the end of the same period in 2012 resulted in $195,000 of the increase in biodiesel cost of goods sold and the higher price paid for biodiesel purchased from others resulted in $152,000 of this increase. All other costs of goods sold, excluding biodiesel cost of goods sold, for the six months ended May 31, 2011 and May 31, 2012 were $469,000 and $273,000, respectively. The decrease was mainly due to the cost of an equipment kit sold in the first six months of 2011 of $196,000 compared to no significant equipment sold in the first six months of 2012. Selling, general and administrative expenses. Our selling, general and administrative expenses for the six months ended May 31, 2011 and May 31, 2012 were $1.15 million and $1.81 million, respectively, or an increase of 57%. The increase in the more recent period was mainly related to an increase in salaries and wages of $288,000 and an increase in professional charges of $156,000 in the first six months of fiscal 2012. All of these increases supported the higher level of operations, including expansion at the Sombra facility. Other income (expenses). Other expenses were $18,000 and $32,000 for the six months ended May 31, 2011 and May 31, 2012, respectively. These amounts relate to accruals for interest expense associated with loans extended to the Company from two stockholders and one director. The increase was due to increases in the principal balance of the loans. Income taxes. No income tax expense or benefit was recorded during the six months ended May31, 2011 and May 31, 2012 due to ongoing taxable losses and the uncertainty of their ultimate realization. As of May 31, 2012, we were not subject to any uncertain tax exposures. Net loss. Our net loss for the six months ended May 31, 2011 was $373,000 and increased $840,000, or by 225%, to $1.21 million for the six months ended May 31, 2012 due primarily to the $1.46 million increase in cost of goods sold and the $654,000 increase in selling, general and administrative expenses to support our higher level of operations, which included development of our Sombra facility. Liquidity and Capital Resources Sources of liquidity. Since inception, a significant portion of our operations was financed through the sale of our capital stock. From June 27, 2007 through November 30, 2011, we received cash proceeds of $10.4 million from private sales of common stock. At November 30, 2011 and May 31, 2012, we had cash and cash equivalents of $1.7 million and approximately $510,000, respectively. During the six months ended May 31, 2012, the company received additional cash proceeds of approximately $1,725,050 from private sales of common stock. On March 12, 2012 and April 26, 2012, we borrowed a total of $1.0 million from one stockholder. These debts are unsecured, payable on demand and carry interest at 8% per annum. Subsequent to May 31, 2012, we received additional cash proceeds of $260,000 from private sales of common stock. These additional funds are being used for working capital and to pay development expenses at our Sombra facility. On June 20, 2012, Methes Canada entered into a term loan facility with a lender that allows Methes Canada to borrow up to $1.5 million. The term loan, which was drawn in late June 2012, is repayable in 12 months and bears interest at 23% per annum. The loan is prepayable by Methes Canada after six months upon payment of a penalty equal to one-months interest. The facility is guaranteed by Methes Energies International Ltd. and collateralized by a general security agreement from Methes Canada and a first collateral mortgage on certain assets located at Sombra. The facility prohibits payment of debt in excess of $550,000 owed by Methes to certain of its stockholders and 30 directors during the life of the facility and contains other customary debt covenants. The facility also provides that, beginning October 1, 2012, any additional operating losses incurred by Methes Canada must be financed by stockholders or new equity funding. Cash flow. The following table presents information regarding our cash flows and cash and cash equivalents for the years ended November 30, 2010 and 2011 and the six months ended May 31, 2011 and May 31, 2012: Year EndedNovember 30, Six Months EndedMay 31, 2010 2011 2011 2012 (Amounts rounded to nearest thousands) Net cash flows used in operating activities $ (233 ) $ (1,332 ) $ (7 ) $ (41 ) Net cash flows from investing activities (115 ) (1,472 ) (77 ) (3,812 ) Net cash flows from financing activities 443 4,299 448 2,670 Net change in cash and cash equivalents 95 1,495 364 (1,183 ) Cash and cash equivalents, end of period $ 198 $ 1,693 $ 532 $ 510 Operating activities . Net cash used in operating activities was $233,000 and $1.3 million for the year ended November 30, 2010 and 2011, respectively. The net cash used in operating activities during 2010 of $233,000 resulted primarily from a $1.015 million net loss from operations, which was partially offset by non-cash charges for depreciation and amortization expense of $165,000 and a non-cash charge for stock compensation expense of $58,000. The net cash used in operating activities was also partially offset by a net working capital decrease of $559,000. The working capital decrease was primarily a result of an increase in accounts payable and accrued liabilities of $536,000 and a decrease in prepaid expenses and deposits of $553,000, which was offset by an accounts receivable increase of $199,000, an increase in inventories of $108,000 and a decrease in customer deposits of $223,000. For 2011, the net loss was $811,000, which includes non-cash charges for depreciation and amortization expense of $174,000 and a non-cash charge for stock compensation expense of $99,000. We also used $794,000 for net working capital requirements, including an accounts receivable increase of $742,000, an increase in inventories of $944,000 and a decrease in customer deposits of $120,000, which was partially offset by an increase in accounts payable and accrued liabilities of $1.012 million. This resulted in net cash used in operations of $1.332 million for 2011. The net cash used in operating activities for the six months ended May 31, 2011 of $7,000 reflects $373,000 in net losses from operations, which includes total non-cash charges for depreciation, amortization and stock compensation expense of $155,000. It also included a net working capital decrease of $210,000, which included an increase in accounts payable and accrued liabilities of $593,000, an increase in deferred revenue of $366,000 and an increase in customer deposits of $390,000, which was partially offset by an accounts receivable increase of $454,000, an increase in inventories of $470,000 and an increase in prepaid expenses and deposits of $214,000. The net result was net cash used in operations of $7,000. Net cash used in operating activities was $41,000 for the six months ended May 31, 2012. For the six months ended May 31, 2012, the net loss was $1,213,000, which includes total non-cash charges for depreciation, amortization and stock compensation expense of $230,000. The net cash used in operating activities included a net working capital decrease of $942,000. Working capital decreases were a result of a decrease in accounts receivable of $754,000, a decrease in inventories of $535,000 and a decrease in prepaid expenses and deposits of $23,000, which was offset by a decrease in accounts payable and accrued liabilities of $370,000. The net result was cash used in operations of $41,000. Our current operating cash requirement is approximately $213,000 per month. However, once the Sombra facility commences full-scale production, we expect to generate positive cash flow from operations. Days sales outstanding increased from 24 days for fiscal 2010 to 35 days for fiscal 2011 as a result of an increase in sales from $5.7 million to $11.8 million and longer credit periods provided to some of our customers in fiscal 2011. Inventory turnover decreased from 25 times to 14 times from fiscal 2010 to fiscal 2011, mainly due to the timing of shipments in fiscal 2011. As a result, a higher level of biodiesel inventory was on hand at the end of fiscal 2011 in comparison to the end of fiscal 2010. Also, a higher level of oil 31 and feedstock inventory was maintained at November 30, 2011 due to bulk buying in anticipation of higher year-end sales as a result of the expiration of the blenders tax credit on December 31, 2011. Days sales outstanding decreased from 81 days for the six months ended May 31, 2011 to 27 days for the six months ended May 31, 2012 as a result of better management of sales and accounts receivable collection. Inventory turnover was four times for the six months ended May 31, 2011 due to deferred shipments of finished product past period end and purchased oil in transit capitalized into inventory. Inventory turnover was six times for the six months ended May 31, 2012 as a result of lower period end inventory. We purchase raw materials and produce biodiesel based on orders from our customers. As a result of reduced demand for biodiesel during the six months ended May 31, 2012, our purchases declined which resulted in lower level of inventory at May 31, 2012 as compared to November 30, 2011. Another factor contributing to the lower level of inventory at May 31, 2012 was the timing of a few large shipments which were completed and delivered prior to the end of the six-month period ended May 31, 2012. Investing activities. Net cash used in investing activities for the year ended November 30, 2010 of $115,000 was for additions to property, plant and equipment. Net cash used in investing activities for the year ended November 30, 2011 was $1.5 million, consisting mostly of cash payments for deposits for the two Denami 3000 processors of $920,000 and for additions to property, plant and equipment of $550,000 for additions to property, plant and equipment of $550,000 representing the remaining purchase price and installation cost of Denami 3000 processors, costs of storage tanks and building renovation. Net cash used in investing activities for the six months ended May 31, 2011 was $77,000, consisting of payments for additions to and deposits for property, plant and equipment. Net cash used in investing activities for the six months ended May 31, 2012 was $3.81 million, consisting of cash payments for the two Denami 3000 processors and for additions to property, plant and equipment, mainly representing costs related to the Sombra facility. Financing activities. Net cash provided from financing activities for the year ended November 30, 2010 was $443,000, which consisted of cash proceeds received from private issuances of common stock of $150,000 and financing from related parties of $293,000. Net cash provided from financing activities for the year ended November 30, 2011 was $4.3 million, which included $4.114 million in cash proceeds received from private issuances of common stock and $186,000 of financing from related parties. Net cash provided from financing activities for the six months ended May 31, 2011 was $448,000, which was financing from private issuances of common stock of $280,000 and financing from related parties. Net cash provided from financing activities for the six months ended May 31, 2012 was $2.7 million, which included cash proceeds received from private issuances of common stock of $1.7 million and financing from related parties of $1 million. As of May 31, 2012, due in large part to the funds spent to develop and build the Sombra facility, we had a working capital deficiency of $1,947,002. In addition, during the six months ended May 31, 2012, we incurred a loss of $1,212,535 and had negative cash flow from operations of $41,000. We took steps to improve our cash and working capital positions after May 31, 2012 by (i)raising an additional $260,000 through the issue of common shares and (ii) borrowing $1.5 million under an asset-based term loan facility from a lender. In addition, on June 22, 2012 as amended on October 5, 2012, we filed a registration statement under the Securities Act of 1933 for an initial public offering, on a firm commitment basis, of 700,000 units, each unit consisting of one share of our common stock, one Class A warrant and one Class B warrant. We anticipate that Sombra will generate positive cash flow from operations and will operate profitably once full-scale commercial operation commences and, if completed, that the proceeds of this offering will therefore be sufficient to meet our cash requirements for at least the next 12 months. Capital Expenditures. From inception we expended $7.65 million to purchase our Sombra facility, retrofit that facility and equip it so it can begin full scale production when it receives EPA approval. These funds were expended as follows: $2.03 million for the original purchase price; $1.27 32 million for the costs of retrofitting and $4.35 million for Denami 3000 processors, storage tanks and other production equipment. The funds used to purchase and complete the Sombra facility were provided by the cash proceeds from private sales of common stock, monies borrowed from a stockholder and a $1.5 million term loan. We plan to use approximately $1.5 million of the proceeds of this offering to purchase and install an evaporator at our Sombra plant, add additional storage tanks for feedstock and biodiesel, and update part of the rail system at the plant. There are no commitments for such proposed capital expenditures. Future commitments. On March 28, 2012, we entered into a lease agreement to lease 10 additional rail cars which are due to be delivered in May 2013. The monthly commitment is for $8,700 or $104,400 annually. We otherwise have no material commitments for future capital expenditures. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements or agreements with special purpose entities. Critical Accounting Policies Our discussion and analysis of our consolidated financial condition and results of operations is based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these consolidated financial statements requires us to make estimates and judgments that affect the reported amount of assets, liabilities, equities, revenues and expenses and related disclosure of contingent assets and liabilities. We evaluate our estimates on an ongoing basis. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for judgments we make about the carrying values of assets and liabilities that are not readily apparent from other sources. Because these estimates can vary depending on the situation, actual results may differ from the estimates. We believe the following critical accounting policies reflect our more significant judgments used in the preparation of our consolidated financial statements: Revenue Recognition We recognize revenue, from the following sources, in accordance with ASC 605, Revenue Recognition in Financial Statements. Under ASC 605, product or service revenue is recognized when persuasive evidence of an arrangement exists, delivery has occurred or the service has been performed, the sales price is fixed and determinable and collectability is reasonably assured. These criteria apply to the following sales:  the sale of biodiesel and biodiesel co-products, feedstock and biodiesel processing equipment;  government of Canada incentives under ecoENERGY for Biofuels Program;  services provided to customers; and  royalties on the production of biodiesel from a Denami processor. Revenue from the sale of biodiesel and its co-products, feedstock and biodiesel processing equipment is recognized when title and possession of the product is transferred to the customer. Possession is transferred to the customer at the time of shipment from the Companys facility or at the time of delivery to a specified destination, depending on the terms of the sale. The ecoENERGY incentive is recognized as revenue when the right to receive revenue is established upon production and sale of biodiesel. Revenue from services is recognized as services are performed. Royalty revenue is recognized on an accrual basis in accordance with the Sales & Licensing Agreement associated with the biodiesel processing equipment sale. Royalty is charged on gallons of biodiesel produced by the Companys customers using the Companys biodiesel processing equipment. We believe that revenue recognition is a critical accounting estimate because our terms of sale vary significantly, and management exercises judgment in determining whether to recognize or defer revenue based on those terms. Such judgments may materially affect revenue for any period. 33 Impairment of Long-Lived Assets and Certain Identifiable Intangibles We review long-lived assets, including property, plant and equipment and definite-lived intangible assets, for impairment whenever events or changes in circumstances indicate that the carrying amounts of the assets may not be recoverable through undiscounted future cash flows. If impairment exists based on expected future undiscounted cash flows, an impairment loss is recognized. The amount of the impairment loss is the excess of the carrying amount of the impaired asset over the fair value of the asset, typically based on discounted future cash flows. Fair value is determined by management estimates using discounted cash flow calculations. The estimate of cash flows arising from the future use of the asset that are used in the impairment analysis is a critical accounting estimate because it requires judgment regarding what we would expect to recover from the future use of the asset. Significant assumptions used by management in the undiscounted cash flow analysis include the projected demand for biodiesel based on annual renewable fuel volume obligations under RFS2, our capacity to meet that demand, the market price of biodiesel and the cost of feedstock used in the manufacturing process. Changes in these estimates could result in a determination of asset impairment, which would result in a reduction to the carrying value and a reduction in net income in the affected period. We have assessed the Companys long-lived assets and definite-lived intangible assets and have determined that there was no impairment in their carrying amounts at November 30, 2010 and 2011 and May 31, 2012. Inventories Our inventories consist primarily of biodiesel, methanol, catalyst and crude glycerin, and are valued at the lower of cost or market value, with cost determined on a weighted average basis. Cost for finished goods inventories includes materials, direct labor, and an allocation of overhead. Market value for raw materials is replacement cost and for finished goods is net realizable value. We evaluate the carrying value of inventories on a regular basis, taking into account such factors as historical and anticipated future sales compared with quantities on hand, the price we expect to obtain for products in the market compared with historical cost and the remaining useful life of inventories on hand. We believe the accounting estimate related to the valuation of inventories is a critical accounting estimate because it is susceptible to changes from period-to-period due to the requirement for management to make estimates relative to the underlying factors. If actual demand or market conditions are adversely different from those estimated by management, inventory adjustments to lower market values would result in a reduction to the carrying value of inventory, an increase in inventory write-offs and a decrease to gross margins. Allowance for Doubtful Accounts We establish an allowance for doubtful accounts based on managements assessment of the collectability of trade receivables. A considerable amount of judgment is required in assessing the amount of the allowance. We make judgments about the creditworthiness of each customer based on ongoing credit evaluations, and monitor current economic trends that might affect the level of credit losses in the future. We believe that the accounting estimate related to the allowance for doubtful accounts is a critical accounting estimate because it requires management judgment in making assumptions relative to customer or general economic factors that are outside our control. If the financial condition of the customers was to deteriorate, resulting in their inability to make payments, a specific allowance will be required. Account balances are charged off against the allowance when we believe it is probable the receivable will not be recovered and the carrying value of accounts receivable would decrease and net income would be reduced. Stock-based Compensation We maintain a stock-based compensation plan under which incentive stock options to buy common stock may be granted to directors, officers and employees. Pursuant to ASC 718, we recognize expense for our stock-based compensation based on the fair value of the awards that are granted. The fair values of stock options are estimated at the date of grant using the Black-Scholes option pricing model. This estimate includes estimates of the expected term of the option, expected 34 volatility of the Companys stock price, expected dividends, and the risk-free interest rate. Measured compensation cost is recognized ratably over the vesting period of the related stock-based compensation award. The amount recognized as expense is adjusted to reflect the number of stock options expected to vest. When exercised, stock options are settled through the issuance of common stock and are therefore treated as equity awards. The expected volatility of our common stock is estimated using an average of volatilities of publicly traded companies in similar renewable energy businesses. We believe the accounting estimate related to valuation of stock-based compensation is a critical accounting estimate because it is based on highly subjective estimates and assumptions that may result in materially different amounts should circumstances change such that the Company decides to employ different assumptions in future periods. Income Taxes and Uncertain Tax Positions We account for income taxes under ASC 740 Accounting for Income Taxes. Under ASC 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Under ASC 740, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. ASC 740-10-05, Accounting for Uncertainty in Income Taxes, prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return. For those benefits to be recognized, a tax position must be more-likely-than-not to be sustained upon examination by taxing authorities. The amount recognized is measured as the largest amount of benefit that is greater than 50 percent likely of being realized upon ultimate settlement. Potential tax benefits from net operating losses and foreign tax credit carry forwards are not recognized by the Company until their realization is more likely than not. We assess the validity of our conclusions regarding uncertain tax positions on a quarterly basis to determine if facts or circumstances have arisen that might cause us to change our judgment regarding the likelihood of a tax positions sustainability under audit. We have determined that there were no tax exposures at November 30, 2010 and 2011 or May 31, 2012. We believe that the accounting estimate related to income taxes is a critical accounting estimate because it relies on significant management judgment in making assumptions relative to temporary and permanent timing differences of tax effects, estimates of future earnings, prospective application of changing tax laws in more than one jurisdiction, and the resulting ability to utilize tax assets at those future dates. If our operating results were to fall short of expectations, thereby affecting the likelihood of realizing the deferred tax assets, judgment would have to be applied to determine the amount of the valuation allowance required to be included in the financial statements in any given period. Establishing or increasing a valuation allowance would reduce the carrying value of the deferred tax asset, increase tax expense and reduce net earnings. Emerging Growth Company (EGC) The Company is an EGC pursuant to Jumpstart Our Business Startups Act of 2012 (the JOBS Act). Under Section 102(b) of the JOBS Act, the Company has elected to apply any new or revised financial accounting standard on the same date a company that is not an issuer is required to apply the new or revised accounting standard, if the standard applies to a non-issuer. If the new or revised accounting standard does not apply to a non-issuer, then the Company will apply it according to the transition provisions for a non-EGC. As a result of our election to be treated as an emerging growth company, our financial statements may not be comparable to those of companies that comply with public company effective dates for the adoption of new accounting standards. The Companys election to use the extended transition period for complying with new or revised accounting standards under Section 102(b) of the JOBS Act had no impact on the consolidated financial statements as of May 31, 2012. 35 RECENT ACCOUNTING PRONOUNCEMENTS In May 2011, the FASB issued ASU 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and the International Financial Reporting Standards (IFRS). The amendments in the update are intended to result in convergence between U.S. GAAP and IFRS requirements for measurement of, and disclosures about, fair value. ASU 2011-04 clarifies or changes certain fair value measurement principles and enhances the disclosure requirements particularly for Level 3 fair value measurements. The amendments in this update are to be applied prospectively. The amendments are effective during interim and annual periods beginning after December 15, 2011. We do not believe the adoption of this standard will have a material impact on our consolidated financial statements. In September 2011, the FASB issued ASU 2011-08, IntangiblesGoodwill and Other, which amends ASC Topic 350 and the current guidance on testing goodwill for impairment. Under the revised guidance, entities testing goodwill for impairment have the option to first assess qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not that the fair value of a reporting unit exceeds its carrying amount. If an entity determines it is more likely than not that the fair value of a reporting unit exceeds its carrying amount, then performing the two-step impairment test is unnecessary. The amendments are effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Early adoption is permitted. We do not believe the adoption of this standard will have a material impact on our consolidated financial statements. In December 2011, the FASB issued ASU No. 2011-11, Disclosures about Offsetting Assets and Liabilities (Topic 210). The new disclosure requirements mandate that entities disclose both gross and net information about instruments and transactions eligible for offset in the statement of financial position as well as instruments and transactions subject to an agreement similar to a master netting arrangement. In addition, the standard requires disclosure of collateral received and posted in connection with master netting agreements or similar arrangements. The amendments are effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. The disclosures required by the amendments are required to be applied retrospectively for all comparative periods presented. We do not believe the adoption of this standard will have a material impact on our consolidated financial statements. 36 BUSINESS Overview We are a renewable energy company that offers an array of products and services to a network of biodiesel fuel producers. We also market and sell in the U.S. and Canada biodiesel fuel produced at our small-scale production and demonstration facility in Mississauga, Ontario, Canada, and have recently commissioned and are scaling-up biodiesel production at our new facility in Sombra, Ontario, Canada. In fiscal 2011, our largest source of revenue was from the sale of biodiesel fuel produced by others. Among other services, we sell feedstock to our network of biodiesel producers, sell their output in the U.S. and Canada, provide them with proprietary software used to operate and control their processors, remotely monitor the quality and characteristics of their output, upgrade and repair their processors, and advise them on adjusting their processes to use varying feedstock and improve their output. Through the accumulation of production data from our network, we are equipped to provide consulting services to network members and other producers for operating their facilities, maintaining optimum production and solving production problems. In addition, we provide assistance to network members and others in production site selection, site development, installation of equipment and commissioning of processors. For our network services and the license of our operating and communications software, we receive a royalty from network members based on gallons of biodiesel produced. Network members currently produce biodiesel through use of Denami 600 processors purchased from us, which have a maximum rated capacity of 1.3 million gallons per year, or mgy, of biodiesel, and starting in 2012 may purchase one of our new Denami 3000 processors designed to produce up to 6.5 mgy of biodiesel. We market Denami processors designed to meet the needs of 2 to 20 mgy biodiesel producers. We believe that small and medium-scale producers will be the fastest growing segment of the biodiesel market. Our processors are flexible and can use a variety of virgin vegetable oils, used vegetable oil and rendered animal fat feedstock, allowing operators to take advantage of feedstock buying opportunities. Our Denami processors operate automatically in a continuous flow mode and can be rapidly fine-tuned to adjust to feedstock and production variables. In addition to low production and labor costs, our processors minimize electrical use and utilize water only in closed loop components. The absence of waste water discharge has facilitated obtaining environmental permits for our facilities and those of our customers. We expect to achieve economies of scale for our network members by bulk purchasing feedstock, methanol, catalyst and other biodiesel related products and negotiating more favorable sales prices through the sale of larger quantities of biodiesel and glycerin for these members. Achieving our growth plan will enable us to spread fixed overhead costs over a larger revenue base. In May 2012, we completed construction and installation of two of our new intermediate-scale Denami 3000 processors at our Sombra facility. Our Denami 3000 processors at the Sombra plant have been favorably tested during full-scale operation for a few days in July 2012 and received United States EPA approval on October 4, 2012. We expect to begin full-scale commercial operation of the Sombra plant in October 2012. Growth Plan We plan to expand our business by (i) developing a computer-linked, North American network of small and medium-scale independent biodiesel producers, (ii) adding to our production capacity at our Sombra location, (iii) marketing and selling our Denami processors in Europe, Asia and South America, and (iv) expanding our consulting services. The network is intended to provide us not only with royalties but also with opportunities to offer additional services to network members, such as sales of feedstock and process monitoring services. Purchasers of our Denami processors benefit from the computer-linked, real-time monitoring services which improve the quality of processor output and processor efficiency. Other small and intermediate producers can take advantage of our upgrade, repair and service capabilities. We may also offer to purchase biodiesel from computer-linked network members and others. Specific steps contemplated by our growth plan include: 37  Expand our biodiesel production network . We believe that our existing small network can be expanded. We already consult with entrepreneurs, existing producers and other businesses seeking to enter into small and intermediate-scale biodiesel production. We expect most new members of our network will be purchasers of our Denami processors, but certain network services will be open to other small and intermediate producers.  Increase production capacity . Our Sombra facility was favorably tested during full-scale operation for a few days in July 2012 and is expected to begin full-scale commercial operation, at or near its rated capacity of 13 mgy, in October 2012. Depending upon the availability of financing, we plan to further increase capacity at our Sombra facility by another 13 mgy by May 2014.  Increase marketing and sales of Denami processors . We plan to begin selling our new 6.5 mgy Denami 3000 processors to potential members of our North American network as well as to other purchasers outside the areas served by our network. We also plan to offer our processors in Europe, Asia and South America. We believe there is demand for small and intermediate biodiesel processors in these regions that we have been unable to exploit because of our small size, limited resources and small marketing staff. We intend to hire additional marketing and sales personnel upon completion of this offering in order to pursue our growth plan. We did not sell any Denami processors to third parties in 2011.  Expand consulting services . We plan to offer consulting services to other biodiesel producers in North America, providing them with solutions to production process, quality, sourcing and marketing problems. We also expect to offer additional turnkey services to those considering entry into the biodiesel industry, including assistance in finding suitable production sites, setting up production facilities, obtaining required zoning approval and environmental permits, and installing production equipment. We believe that our strong research and development background and our experience in providing these services gives us a clear advantage in offering these services. Competitive Advantages We believe we have a number of competitive advantages that will contribute to our ability to achieve our growth plans:  Experience in operating a biodiesel producers network . We have operated an interconnected computer-linked network of biodiesel producers since 2010 and have the background, knowledge and skills to assist network members in acquiring feedstock, marketing and selling their biodiesel output, refining and improving production processes and resolving any production difficulties. At present, our network consists of four production facilities, two of which are owned by us. Data collected from an expanded network of members will enhance our biodiesel trading and consulting services.  Multiple revenue streams. We derive revenue from sale of our biodiesel and biodiesel produced by others, feedstock sales, equipment sales, government incentives, royalties and miscellaneous other revenues. In fiscal 2010 and 2011, respectively, these revenue sources contributed the following percentages of our total revenue: internal biodiesel production 27.5% and 29.5%; biodiesel re-sales 27.3% and 53.1%; feedstock sales 3.9% and 7.1%; equipment sales 29.2% and 2.2%; government incentives 8% and 4.4%; royalties 0.2% and 0.9%; and other 3.9% and 2.8%. These diverse revenues sources and the synergies among the different parts of our business reduce the seasonality of our business and our dependence on any one market.  Sophisticated proprietary technology . Our processors are controlled by proprietary and encrypted software developed by us which provides real-time information to the operators and our Canadian operating headquarters, and permits remote monitoring and control of our members processors. The real-time information provided includes the quantities of oil, methanol, catalyst and other feedstock components consumed; the flow rate of material 38 through the system; the temperatures at which each of the system components operate; and the output derived and elapsed time for each processing component.  Products designed for small and intermediate scale producers . Our Denami 600 and Denami 3000 processors are specifically designed to meet the needs of 2 to 20 mgy producers, and require a relatively small capital investment and less time to complete a production facility. Production is scalable as additional units can then be added with relative ease to increase capacity. Expanding production through individual units also provides more flexibility in processing different feedstocks, as the production process can be grouped by type of feedstocks or by feedstock from a particular source.  Superior quality assurance processes. We regularly receive samples of biodiesel output from network members so we can provide the highest level of quality assurance to our customers. In addition, we continuously monitor production processes for network members. These quality assurance processes enable us to assure compliance with applicable industry purity standards and offer consistent product quality.  Superior product design. Our Denami processors are engineered to offer the following advantages:  Adaptability to multiple feedstocks . Unlike most equipment now in production, our Denami processors can use a variety of feedstocks, including soy oil, canola oil, used vegetable oil, used cooking oil, pork lard and beef tallow, to produce high-quality biodiesel which enables us and our network members to purchase in the market whatever feedstock is then most economical.  Modular component design . As the biodiesel industry matures, the regulatory standards will likely continue to evolve, which will require modifications to current production processes and upgrades to existing equipment. The modular design of the Denami 600 and Denami 3000 allows components to be removed, repaired or replaced without replacing the entire unit, thus permitting upgrades to components of the process to be made in a cost-effective manner.  Small footprint and short build time . Our Denami processors are compact and can be installed in a footprint as small as 11 feet wide by 16 feet long and 16 feet high, and can be manufactured in as little as 16 weeks unlike many other processors which require more than seven months to build. Biodiesel Industry Background Biodiesel is an engine fuel produced from vegetable oils and animal fats that has favorable environmental and lubrication characteristics when used as a blend with or alternative for petroleum-based diesel fuel. Federal and state environmental requirements and incentives, particularly the Renewable Fuel Standard program and RFS2 thereunder, have encouraged the production and use of biodiesel in recent years. U.S. biodiesel production in 2011 was estimated at nearly 1.1 billion gallons. Canada biodiesel production is still in its infancy with only 13 biodiesel production facilities, mostly small, operating in 2011 with an estimated production of 54 mgy. Rudolph Diesel designed the diesel engine in 1894 to run on peanut oil. Until recently, however, vegetable oils (biodiesel) have not been a significant source of energy for the diesel engine. Instead, petroleum-based distillate fuels became the primary energy source for a variety of heating, diesel fuel and electric power generation uses. According to the Energy Information Administration, the United States consumed approximately 54.5 billion gallons of distillate fuel in 2010. Diesel fuel makes up approximately two-thirds of the distillate fuel use and fuel oil approximately one-third. The major distillate market segments include on-highway with 65 percent of the market; residential with 7 percent; farm and commercial with 5 percent; and railroad, industrial and off-highway with approximately four percent each. The biggest change in the diesel fuel market in the past decade has been the requirement to decrease regulated emissions, principally in the on-highway portion of the market. This has required diesel fuel refineries to produce fuel with lower sulfur content. Effective June 2006, all 39 diesel fuel was required to have a sulfur content of less than 15 parts per million. A problem encountered with ultra low sulfur diesel or ULSD is decreased lubricity of the fuel. All diesel fuel injection equipment depends on diesel fuel for lubrication of internal moving parts, which reduces equipment wear and premature breakdown. Accordingly, producers and distributors of ULSD are under pressure to find additives or other means to increase the lubricity of their diesel fuels. The U.S. federal government began encouraging biodiesel production in 2000. The 2002 Energy Bill provided producers of biodiesel a tax credit of $0.80 per gallon, and mandated that all federal, state and local governments with diesel-powered vehicles and diesel-powered equipment use a mixture of 2 percent biodiesel (B2). As of late 2011, the National Biodiesel Board, a trade association, estimates that there is capacity to produce approximately 2 billion gallons of biodiesel in the United States annually. The Canadian federal government began the ecoENERGY for Biofuels Program in 2008 to support the production of renewable alternatives to gasoline and diesel. Under this incentive program Canadian producers of biodiesel receive incentive payments per gallon of biodiesel produced in declining amounts through 2017 when the incentive program ends. In addition, the Canadian Government has adopted regulations requiring 2% renewable content in diesel and heating oil starting July 1, 2011, with an 18-month compliance period to meet that volume requirement. Benefits of Biodiesel: Environmental and Lubricity Biodiesel, which is produced from animal and vegetable oils, can be used as a fuel in its pure form or blended with petroleum distillate in any percentage to ensure proper performance in diesel engines. Fuel-grade biodiesel must be produced in compliance with ASTM D6751, a standard issued in December 2001 by ASTM International, formerly known as the American Society for Testing and Materials. Issuance of this specification has been crucial in standardizing fuel quality for biodiesel in the U.S. market and increasing the confidence of consumers and engine makers. Although Canada has yet to establish its own standards for biodiesel, The Canadian General Standards Board (CGSB) recognizes ASTM D6751 as part of a Canadian biodiesel specification. According to the National Biodiesel Board, biodiesel is the only alternative fuel to have fully completed the health effects testing requirements of the 1990 Clean Air Act Amendments. Biodiesel that meets ASTM D6751 requirements is a legal motor fuel that may be sold and distributed in the United States. It has been registered as a fuel and fuel additive with the EPA and meets clean diesel standards established by the California Air Resources Board. According to the National Biodiesel Board, biodiesel, in pure form, has been designated as an alternative fuel by the U.S. Department of Energy and the U.S. Department of Transportation. Based on a comprehensive technical report of biodiesel emissions data released by the EPA, the use of biodiesel (B100) can reduce emissions of particulate matter by up to 47 percent when compared to petroleum diesel in unmodified diesel engines. The report also verified a 67 percent reduction in unburned hydrocarbons and a 48 percent reduction in carbon monoxide with pure biodiesel. However, there was a 10 percent increase in NOx emissions compared with petroleum diesel fuel. Source: EPA, A Comprehensive Analysis of Biodiesel Impacts on Exhaust Emissions (Oct.2002). Biodiesel is the only alternative automotive fuel to have successfully completed the Tier I and Tier II health effects testing requirements of the Clean Air Act Amendments of 1990. The results of the tests concluded that biodiesel is nontoxic and biodegradable, and posed no known threat to human health. To assist in ensuring that biodiesel is produced and maintained at the ASTM D6751 industry standard, the National Biodiesel Board created the National Biodiesel Accreditation Commission (the NBAC) to certify producers and marketers of biodiesel that successfully meet the accreditation criteria as Accredited BQ9000 Producers. Accreditation is awarded following a successful formal review and audit of the capacity and commitment of the applicant to produce or market biodiesel fuel that meets the ASTM D6751 specification for Biodiesel Fuel (B100) Blend Stock for Distillate Fuels. The accreditation process is comprehensive and includes a detailed review of the applicants quality system documentation, followed by a formal audit of the applicants 40 conformance to its system. The BQ9000 accreditation is voluntary and optional. Our Mississauga and Sombra facilities are not BQ-9000 accredited although we may seek such accreditation once our Sombra facility has begun full-scale production and completed the required review and audit procedures. In addition to its lower emissions than petroleum-based diesel, the better lubricity characteristics of biodiesel have caused it to emerge as an attractive alternative fuel or blending resource. According to the National Biodiesel Board, bench-scale testing has shown that a one percent biodiesel blend can improve the lubricity of diesel fuel by up to 65 percent, depending on the base diesel fuel product. Subject to the adaptability of the engine or use, biodiesel can be blended or used in any ratio, ranging from one percent (B1) to 100 percent (B100). Market Overview Since biodiesel has been more expensive to produce than petroleum-based diesel fuel over the past few years, the biodiesel industry is dependent on government programs that support a market for biodiesel that might not otherwise exist. Stimulated largely by federal, state and provincial government environmental regulations and incentives, the biodiesel market has grown substantially in recent years. According to the website of the National Biodiesel Board, biodiesel production reached approximately 250 million gallons in 2006 and 1.1 billion gallons in 2011. In the United States and Canada, there were 204 biodiesel facilities as of May 2012 with the capacity to produce approximately 3.1 billion gallons of biodiesel annually. The future demand for biodiesel will depend in part on whether federal and state government incentives and mandates are maintained and expanded and on the demand for diesel fuel in general, which is relatively large but growing slowly. We believe the demand for biodiesel may increase as automobiles and small trucks shift to using diesel to take advantage of the benefits of biodiesel and biodiesel blends. Biodiesel is one of the fastest growing alternative fuels in the United States. In January 1999, there were only a few fleets buying and using biodiesel. According to information published on company websites, as of May 2012, several hundred major fleets have implemented biodiesel programs across the country, including federal fleets such as the U.S. Postal Service, the U.S. Air Force, the U.S. Army, the U.S. Department of Energy and NASA; state fleets in Ohio, Iowa, Virginia, Missouri, Delaware and New Jersey; city buses such as Cincinnati Metro in Cincinnati, Ohio and the Bi-State in St. Louis, Missouri; and major public utility fleets such as Commonwealth Edison, Florida Power and Light, Duke Energy, Georgia Power, Alabama Power and others. The Company believes that this growth is spurred in part by three principal factors: (1) standards established by the ASTM, (2) health effects testing criteria by the federal EPA, and (3) the necessity to comply with standards established under the Energy Policy Act of 1992. The biodiesel market in Canada is expected to develop in a manner similar to the U.S. market. In order to meet the mandate of 2% biodiesel content in Canada, 158 mgy of biodiesel will be required by the end of the first compliance period on December 31, 2012. We believe, based on the number of small and intermediate size production facilities now existing or under development in the United States and Canada and the number of additional investors that may seek to enter into biodiesel production, that the market for the services we provide to members of our network and other biodiesel producers will be strong over the next several years. Our services facilitate the marketing of biodiesel by our network members, enable network members to achieve production efficiencies by purchasing feedstock through us which provides the highest yield at the lowest cost, provide potential new biodiesel producers with the benefit of our turnkey services and otherwise assist network members in efficiently running their production processes and remediating production problems. Government Incentives United States The U.S. federal government and various state governments have created incentive programs to encourage biodiesel production in the United States The federal incentive programs include direct 41 payments to eligible U.S. producers for increased biodiesel production. State incentive programs include tax exemptions and credits for U.S. producers. We compete with U.S. biodiesel producers that benefit from the programs described below, and as a result they may affect our ability to be competitive in the U.S. biodiesel market. U.S. Biodiesel Tax Credits. The first biodiesel-specific tax incentives were adopted as part of the American Jobs Creation Act of 2004. Under these incentives, federal income and excise tax credits are available to certain distributors and blenders of biodiesel and agri-biodiesel. The incentives were designed to reduce the price of and increase the demand for biodiesel. The federal credits expired on December 31, 2011. However, certain states, such as Illinois, exempt biodiesel from sales or fuel excise taxes. U.S. Energy Policy Act of 2005. The Energy Policy Act of 2005 established a renewable fuel standard or RFS, for automotive fuels. The RFS was expanded by the Energy Independence and Security Act of 2007. The RFS requires the use of renewable fuels (including ethanol and biodiesel) in transportation fuel. In 2011, fuel suppliers were required to include 13.95 billion gallons of renewable fuel in the national transportation fuel supply; this requirement increases annually to 36billion gallons in 2022. The expanded RFS also specifically mandated the use of advanced biofuelsfuels produced from non-corn feedstocks and with 50% lower lifecycle greenhouse gas emissions than petroleum fuelstarting in 2009. Of the 36 billion gallons required in 2022, at least 21 billion gallons must be advanced biofuel. There are also specific quotas for cellulosic biofuels and for biomass-based diesel fuel. On May 1, 2007, the EPA issued a final rule on the original RFS program detailing compliance standards for fuel suppliers, as well as a system to trade renewable fuel credits between suppliers. On March 26, 2010, the EPA issued final rules for the expanded RFS2 program, including lifecycle analysis methods necessary to categorize fuels as advanced biofuels, and new rules for credit verification and trading. While this program is not a direct subsidy for the construction of biofuels plants, the guaranteed market created by the renewable fuel standard is expected to stimulate growth of the biofuels industry and to raise prices above where they would have been in the absence of the mandate. Under this act, a U.S. domestic producer or an importer of biodiesel produced by a foreign renewable fuel producer approved by the EPA generates 1.5 RIN units for each gallon of biodesel produced in or imported into the U.S., which units can be sold on an established market. Canada Canadian Federal ecoENERGY for Biofuels Program. The ecoENERGY for Biofuels Program is aimed at helping producers of renewable alternatives to gasoline or diesel by providing financial incentives. Financial incentives are provided for the number of liters produced in Canada and sold anywhere, based on fixed declining incentive rates established by the program and as agreed upon in each contribution agreement. The incentive for biodiesel (converted to U.S. dollars per gallon at the exchange rate in effect on June 7, 2012) was $0.74 per gallon for the April 1, 2010 through March 31, 2011 program year, and will decline in steps to $0.15 per gallon for the 20162017 program year, at the end of which the program is scheduled to end. Canadian Provincial Road Tax Exemption for Biodiesel. Provincial jurisdictions have acted individually to implement biodiesel initiatives to stimulate biodiesel production and investment. British Columbia, Ontario and Manitoba are the only provinces that offer tax exemption. The province of Ontario exempts biodiesel from its road tax at CDN $0.143 per liter and British Columbia has introduced a tax exemption of CDN $0.15$0.21 per liter for biodiesel when used in blends from 550% with petroleum diesel. The Manitoba government no longer collects road and provincial sales tax on pure biodiesel of CDN $0.115 per liter. In addition, Manitoba released a CDN $1.5 million support program for biodiesel production. Other Canadian National and Provincial Requirements . Biodiesel demand in Canada is expected to grow significantly in 2012 and 2013 due to Canadas renewable fuel policies. Those policies require a 2% renewable blend into Canadian petroleum-based diesel and heating oil beginning July 1, 2011 for an estimated 158 mgy by the end of the first compliance period on December 31, 2012. Additionally, several Canadian provinces maintain provincial blend requirements, including a 2% 42 biodiesel blend requirement into diesel fuel in Manitoba as of November 2009, a 4% renewable fuel content in British Columbia that increased to a 5% renewable fuel content requirement in January 2012, and a 2% renewable fuel content requirement in Alberta as of April 2011. According to the Canadian Renewable Fuels Association, there is 54 mgy of operating production capacity in Canada. Therefore, we expect biodiesel production in Canada to increase significantly to satisfy higher demand levels pursuant to the recently enacted national blend requirements. Our Biodiesel Production Process The production of biodiesel, or methyl esters, is a well-known chemical process that has been used for decades in the soaps and detergents industry. There are three basic chemical routes to produce methyl esters from oils and fats: base-catalyzed transesterification of oil with methanol; direct acid catalyzed esterification of oil with methanol; and conversion of the oil to fatty acids, and then to methyl esters with acid catalysis. Each of these transesterification processes describe complex organic chemical reactions in which existing esters are transformed into methyl esters through the use of differing catalysts or reactants. Denami processors use only the base-catalyzed transesterification method. This is the most economical process technology, and most methyl esters are produced using it. The base-catalyzed transesterification method is a low-temperature (160180
